 

DEE TR eo BE eR OM SCSI bb Mage Toh
WRIT OF SUMIMONS

Case No: 483809-V
TO: (Service Address)

JACK R SMITH (Same as addressee) R
INDIVIDUALLY AND IN HIS OFFICIAL ECEI VED
CAPACITIES AS MEMBER OF THE MONTGOMERY i

COUNTY BOARD OF EDUCATION AND MONTGOMERY Y "9 LU
COUNTY SUPERINTENDENT OF SCHOOLS Gre. O! the

850 HUNGERFORD DRIVE uperintenden;

ROCKVILLE MD 20850 Of Schools

CS

 

You are hereby summoned to file a written response by pleading or motion in this court to the
attached complaint filed by:

JOHN AND JANE PARENTS 1
| within 30 days after service of this summons upon you.

Witness, the Honorable Chief Judge of the Sixth Judicial Circuit of Maryland.

TO THE PERSON SUMMONED:

1. Failure to respond within the time allowed may result in a default judgment or the granting
of the relief sought against you.

2. If you have been served with a Scheduling Order, your appearance is required pursuant to
the Scheduling Order, regardless of the date your response is due.

3. If you have questions, you should see an attorney immediately. If you need help finding an
attorney, you may contact the Bar Association of Montgomery County's Lawyer Referral
Service online at www.barmont.org or by calling (301) 279-9100.

Roa-—

Barbara H. Meiklejohn

CLERK of the Circuit Court
Montgomery County, Maryland
50 Maryland Avenue
Rockville, MD 20850-2393

Date Issued: 10/22/2020

 

NOTE:

1. This summons is effective for service only if served within 60 days after the date it is issued.

2. Proof of service shall set out the name of the person served, the date, and the particular
place and manner of service. If service is not made, please state the reason(s).

3. Return of served or unserved process shall be made promptly and in accordance with Rule
2-126.

4. |f this summons is served by private process, process server shall file a separate affidavit as
required by Rule 2-126(a).

RETURN

[ ] Served on at
(Whom) (Date) (City/State/Country)

[ ] Summons and [ ] Show Cause Order and [ ] Complaint/Petition/Motion Served

[ ] Unserved

 

(Date) (Reason)

[ ] Sheriff

 

(Signature)

 

 

 

UMIKRF 20150219
SUMIKRF 10/22/2020 08:10:58
 

abe RUSS 2NBE Bécliment 1 Fated 207/28" Baye Zorba
(248)

Case No: 483809-V

TO: (Service Address)
JACK R SMITH (Same as addressee)
INDIVIDUALLY AND IN HIS OFFICIAL
CAPACITIES AS MEMBER OF THE MONTGOMERY
COUNTY BOARD OF EDUCATION AND MONTGOMERY
COUNTY SUPERINTENDENT OF SCHOOLS
850 HUNGERFORD DRIVE
ROCKVILLE MD 20850

You are hereby summoned to file a written response by pleading or motion in this court to the
attached complaint filed by:

JOHN AND JANE PARENTS 1
| within 30 days after service of this summons upon you.

Witness, the Honorable Chief Judge of the Sixth Judicial Circuit of Maryland.

TO THE PERSON SUMMONED:

1. Failure to respond within the time allowed may result in a default judgment or the granting
of the relief sought against you.

2. If you have been served with a Scheduling Order, your appearance is required pursuant to
the Scheduling Order, regardless of the date your response is due.

3. If you have questions, you should see an attorney immediately. If you need help finding an
attorney, you may contact the Bar Association of Montgomery County's Lawyer Referral
Service online at www.barmont.org or by calling (301) 279-9100.

Bot

Barbara H. Meiklejohn

CLERK of the Circuit Court
Montgomery County, Maryland
50 Maryland Avenue
Rockville, MD 20850-2393

Date Issued: 10/22/2020

 

NOTE:

1. This summons is effective for service only if served within 60 days after the date it is issued.

2. Proof of service shall set out the name of the person served, the date, and the particular
place and manner of service. If service is not made, please state the reason(s).

3. Return of served or unserved process shall be made promptly and in accordance with Rule
2-126.

4. If this summons is served by private process, process server shall file a separate affidavit as
required by Rule 2-126(a).

RETURN

[ ] Served on at
(Whom) (Date) (City/State/Country)

[ ] Summons and [ ] Show Cause Order and [ ] Complaint/Petition/Motion Served

[ ] Unserved

 

(Date) (Reason)

[ ] Sheriff

 

(Signature)

 

 

 

SUMIKRE 20150219
SUMIKAF 10/22/2020 08:10:58
Case 8:20-cv-03552-TDC Document 1-1 Filed 12/07/20 Page 3 of 54

 

Barbara H. Meiklejohn

Clerk of the Circuit Court for Montgomery County, Maryland
50 Maryland Avenue
Rockville, Maryland 20850-2397

October 22, 2020

RE: Notice of New Case Number for
JOHN AND JANE PARENTS 1, ET AL vs MONTOMERY COUNTY BOARD OF EDUCATIO
Reference Case#: N/A
Case Type: VIOLATION
(836)

Dear Sir/Madam:

Please be advised that the above referenced case was received on
October 20, 2020, in the office of the Clerk for Montgomery County.
This matter has been assigned case number 483809-V . Please

include thig case number on all future papers to be filed in this case.

Sincerely,

Bat-—

Clerk of the Circuit Court
for Montgomery County,
Maryland

JACK R SMITH

INDIVIDUALLY AND IN HIS OFFICIAL
CAPACITIES AS MEMBER OF THE MONTGOMERY
COUNTY BOARD OF EDUCATION AND MONTGOMERY
COUNTY SUPERINTENDENT OF SCHOOLS

850 HUNGERFORD DRIVE

ROCKVILLE MD 20850

NEWCASE 10/22/2020 08:32:28
 

 

Case 8:20-cv-03552-TDC Document 1-1 Filed 12/07/20 Page 4 of 54
IN THE CIRCUIT COURT FOR MONTGOMERY COUNTY, MARYLAND

JOHN AND JANE PARENTS 1, ET AL
Plaintiff

Vv. - Case No. 483809-V

MONTOMERY COUNTY BOARD OF EDUCATION, ET AL
Defendant :

Scheduling Order - Track Il
(181)
COMPLAINT FILED ON: 10/20/2020

THIS ORDER IS YOUR OFFICIAL NOTICE OF CASE DEADLINES AND HEARINGS REQUIRING APPEARANCES. FAILURE TO
APPEAR AT HEARINGS OR COMPLY WITH ALL REQUIREMENTS MAY RESULT IN DISMISSAL, DEFAULT JUDGMENT,
EXCLUSION OF WITNESSES AND/OR EXHIBITS, ASSESSMENTS OF COSTS AND EXPENSES, INCLUDING ATTORNEY
FEES, OR OTHER SANCTIONS.

EVENT: [ATTENDANCE REQUIRED AT EVENTS] DEADLINE:
DEADLINE: MOTION FOR ALTERNATIVE SERVICE FILED 02/17/2027
DEADLINE: DISCOVERY COMPLETED 03/11/2021
DEADLINE: PRETRIAL STATEMENT DUE 03/22/2021
DEADLINE: DISPOSITIVE MOTIONS FILED 03/26/2027

STATUS/PRETRIAL HEARING, 03/26/2021 10:30 AM ATTENDANCE REQUIRED
DEADLINE: PLEADING AMENDMENT TO BE DETERMINED AT PRETRIAL.

TRIAL COUNSEL SHALL APPEAR AT THE STATUS/PRETRIAL HEARING, ACCOMPANIED BY OR WITH TELEPHONE
ACCESS TO THE INDIVIDUAL(S) WITH AUTHORITY TO SETTLE THE CASE. TRIAL COUNSEL SHALL SUBMIT A
WRITTEN PRETRIAL STATEMENT THAT 1) DESCRIBES THE NATURE OF THE CASE; 2) SETS FORTH CLAIMS
AND/OR DEFENSES; 3) DETAILS STIPULATIONS; AND 4) IDENTIFIES WITNESSES AND EXHIBITS. MOTIONS FILED
IN TRACK II ACTIONS SHALL NOT EXCEED 15 PAGES INCLUDING ANY MEMORANDUM OF LAW AND
OPPOSITION/REPLY MOTIONS SHALL NOT EXCEED 10 PAGES WITHOUT LEAVE OF THE COURT.

THE TRIAL DATE SHALL BE SET AT THE STATUS/PRETRIAL HEARING BETWEEN THE DATES NOTED BELOW.
COUNSEL ARE ENCOURAGED TO CLEAR DATES WITH ONE ANOTHER AND THE ASSIGNMENT OFFICE PRIOR TO
THE CASE BEING CALLED. [TRIAL DATE BETWEEN: 04/26/2021 AND 07/18/2021.]

ANY MODIFICATIONS OF THIS SCHEDULING ORDER MUST BE REQUESTED BY WRITTEN MOTION FILED IN ADVANCE OF THE
DEADLINES OR HEARING DATES SOUGHT TO BE MODIFIED, PROVIDING GOOD CAUSE TO JUSTIFY ANY MODIFICATION THEREOF.

Possession and use of cell phones, computers, other electronic devices, and cameras may be limited or prohibited in designated areas
of the court facility. The use of any camera, cell phone, or any electronic device for taking, recording, or transmitting photographs, videos,
or other visual images is prohibited in the court facility at all times, unless the court expressly grants permission in a specific instance.

Retet O Prrten,

Robert A. Greenberg
Circuit Administrative Judge

iF TRACK INFORMATION DOES NOT CORRESPOND TO
ASSIGNED TRACK, COUNSEL FOR THE DEFENDANT SHALL
NOTIFY THE DCM COORDINATOR AT (240) 777-9358.
JACK R SMITH QUESTIONS? Please see the Court's GUIDE TO DCM ORDERS

INDIVIDUALLY AND IN HIS OFFICIAL and www.montgomerycountymd.gov/circuitcourtDCM.
CAPACITIES AS MEMBER OF THE MONTGOMERY

COUNTY BOARD OF EDUCATION AND MONTGOMERY

COUNTY SUPERINTENDENT OF SCHOOLS

850 HUNGERFORD DRIVE

ROCKVILLE MD 20850

 

CIVSCHD2 10/22/2020 08:30:44
Case 8:20-cv:03552-TDC Document 1-1 Filed 12/07/20 Page 5 of 54

Circuit Court for Montgomery County, Maryland

' 50 Maryland Avenue
Rockville, Maryland 20850

ADMINISTRATIVE NOTICE:

You have received the attached notice and/or Order of the Court from the Circuit
Court for Montgomery County.

Due to the COVID-19 pandemic, many court proceedings are being held

remotely. This means it is possible that your court appearance may be by telephone or.
videoconference. ,

. If you are represented by an attorney, please contact him or her to determine
“whether YOU need to personally appear in court.

If you are not represented by an attorney, please contact the Montgomery
County Circuit Court Assignment Office at 240-777-9000 to determine whether your
Personal appearance is required at the courthouse on the day(s) in. question. Please be
Sure the Court is provided with an email address and/or telephone number where you

can be reached.
Robert A. Greenberg, |

County Administrative Judge
Case 8:20-cv-03552-TDC Document 1-1 Filed 12/07/20 Page 6 of 54

 

IN THE CIRCUIT COURT FOR
(City or County)

CIVIL - NON-DOMESTIC. CASE INFORMATION REPORT
DIRECTIONS
Plaintiff; This Information Report must be completed and attached to the complaint filed with the
Clerk of Court unless your case is exempted from the requirement by the Chief Judge of the Court of

Appeals pursuant to Rule 2-111 (a).
Defendant: You must file an Information Report as required by Rule 2-323(h).
THIS INFORMATION REPORT CANNOT BE ACCEPTED AS A PLEADING

FORM FILED BY: OPLAINTIFF ODEFENDANT CASE NUMBER, omy sessapesen nn
erk fo insert,
CASE NAME:

PARTY'S NAME:
PARTY'S ADDRESS:
PARTY'S E-MAIL:
If represented by an attorney;

PARTY'S ATTORNEY'S NAME:
PARTY'S ATTORNEY'S ADDRESS;
PARTY'S ATTORNEY'S E-MAIL:
JURY DEMAND? Oyes OINo

RELATED CASE PENDING? (Yes CINo If yes, Case #(s), if known:

 

vs.

 

Plaintiff Defendant

 

 

 

 

 

 

 

 

 

ANTICIPATED LENGTH OF TRIAL?: hours... days
PLEADING TYPE

New Case: Original O Administrative Appeal © Appeal

Existing Case: OPost-Judgment Amendment

Uf filing in an existing case, skip Case Category/ Subcategory section - go to Relief section.
IF NEW CASE: CASE CATEGORY/SUBCATEGORY (Check one box.)

 

 

 

 

TORTS © Government PUBLIC LAW © Constructive Trust
Asbestos d Batt Insurance, (7 Attomey Grievance Contempt
Baswese ‘and Conmmercial Product Liability Bond Forfeiture Remission J Deposition Notice
oO Conspiracy PROPERTY . ag Civil Rights a Dist Ct Mtn Appeal
Conversion Adverse Possession (ICounty/Mncpl Code/Ord () Financial
(J Defamation Breach of Lease (Election Law © Grand Jury/Petit Jury
Cl False Arrest/Imprisonment Detinue CEminent Domain/Condemn. (J) Miscellaneous
oO Fraud ssuimp Distress/Distrain © Environment (} Perpetuate Testimony/Evidence
CI Lead Paint - DOB of A Ejectment try/Detainer 2 Ettor Coram Nobis () Prod. of Documents Req.
tPlt. oreible mary eramer (I Habeas Corpus Receivership
Youngest Pits oo sssssscssesen Foreclosure Mand Sentence Transfer
C) Loss of Consortium Commercial andamus Set Aside Deed
a ‘ teat (7 Prisoner Rights et Aside Dec
© Malicious Prosecution O Residential Ol publi (J Special Adm. - Atty
(J Malpractice-Medical Currency or Vehicle Public Info. Act Records (J Subpoena Issue/Quash
CO Malpractice-Professional 9 Deed of Trust Quarantine/Isolation CJ Trust Established
C1 Misrepresentation CO Land Installments O Writ of Certiorari z Trustee Substitution/Removal
(1 Motor Tort Lien EMPLOYMENT itness Appearance-Compe
Negligence J) Mortgage PEACE ORDER
5 Nuisance bil Right of Redemption A Conspiracy CO Peace Order
ises Liabilit atement Condo
Product Liability” (1) Forfeiture of Property / [EEO/HR ee
: eclaratory Judgment
S ecific Performance d Personal Item nveyance CIFLSA CJ) Equitable Relie
oxic To raudulent Co juitab ‘
drespass [J Landlord-Tenant C1 Workers' Compensation J injunctive Relief
Wrongful Death A A eaten ion (J Wrongful Termination OTHER
CONTRACT
i EPENDENT :
CT Asbest Ownership IND OG) Accountin
Breach Partition/Sale in Lieu © PROCEEDINGS Cl Friendly Suit
Oy Busi ess and Commercial OF Quiet Title © Assumption of Jurisdiction Grantor in Possession
ontessed Judgment A Rent Escrow, ad Pro entyZ Authorized Sale (J Maryland Insurance Administration
q (Cont'd) _ oO Right of Redemption O)Attorney Appointment OMiscellancous _
postruction CO Tenant Holding Over C)Body Attachment Issuance OJ Specific Transaction
o Frand Commission Issuance Structured Settlements

CC-DCM-002 (Rev. 04/2017)

Page | of 3
Case 8:20-cv-03552-TDC Document 1-1 Filed 12/07/20 Page 7 of 54

 

 

| IF NEW OR EXISTING CASE: RELIEF (Check All that Apply) |

OC Abatement OC Bamings Withholding OC Judgment-Interest C Return of Property

CO Administrative Action QEnrollment OJudgment-Summary J Sale of Property
Appointment of Receiver 3 Expungement O Liability CJ Specific Performance

OC Arbitration O Findings of Fact Oral Examination C3} Writ-Error Coram Nobis

©) Asset Determination a Foreclosure Oorder Writ-Execution

© Attachment b/f Judgment O Injunction Ownership of Property © Writ-Garnish Property

Cease & Desist Order ©Judgment-Affidavit Partition of Property ©) Writ-Gamish Wages

 Condemn Bldg © Judgment-Attorney Fees(J peace Order © Writ-Habeas Corpus

O Contempt OJudgment-Confessed Possession 0 Writ-Mandamus

O Court Costs/Fees CG) Judgment-Consent O Production of Records ~ Wtit-Possession

Damages-Compensatory OJudgment-Declaratory CQuarantine/Isolation Order

CJ Damages-Punitive OJudgment-Default OReinstatement of Employment

If you indicated Liability above, mark one of the following. This information is not an admission and
may not be used for any purpose other than Track Assignment.

ClLiability is conceded. CILiability is not conceded, but is not seriously in dispute. MLiability is seriously in dispute.

 

MONETARY DAMAGES (Do not include Attorney's Fees, Interest, or Court Costs)

 

O Under $10,000 $10,000 - $30,000 © $30,000 - $100,000 © Over $100,000

Medical Bills $ Wage Loss $ Property Damages $
ALTERNATIVE DISPUTE RESOLUTION INFORMATION

 

 

Is this case appropriate for referral to an ADR process under Md, Rule 17-101? (Check all that apply)

A. Mediation CYes (No C. Settlement Conference OYes No
B. Arbitration CiYes [No D. Neutral Evaluation OYes No
SPECIAL REQUIREMENTS

 

 

0 If a Spoken Language Interpreter is needed, check here and attach form CC-DC-041

© If you require an accommodation for a disability under the Americans with Disabilities Act, check

here and attach form CC-DC-049
ESTIMATED LENGTH OF TRIAL

With the exception of Baltimore County and Baltimore City, please fill in the estimated LENGTH OF

 

 

TRIAL. (Case will be tracked accordingly)
1/2 day of trial or less C3 days of trial time
1 1 day of trial time © More than 3 days of trial time

0 2 days of trial time

BUSINESS AND TECHNOLOGY CASE MANAGEMENT PROGRAM

For all jurisdictions, if Business and Technology track designation under Md. Rule 16-308 is requested,
attach a duplicate copy of complaint and check one of the tracks below.

 

 

CO) Expedited- Trial within 7 months of Cl Standard - Trial within 18 months of
Defendant's response Defendant's response

EMERGENCY RELIEF REQUESTED

 

 

 

CC-DCM-002 (Rev. 04/2017) Page 2 of 3
 

 

Case 8:20-cv-03552-TDC Document 1-1 Filed 12/07/20 Page 8 of 54

 

COMPLEX SCIENCE AND/OR TECHNOLOGICAL CASE
MANAGEMENT PROGRAM (ASTAR)

 

FOR PURPOSES OF POSSIBLE SPECIAL ASSIGNMENT TO ASTAR RESOURCES JUDGES under
Md. Rule 16-302, attach a duplicate copy of complaint and check whether assignment to an ASTAR is requested.

O Expedited - Trial within 7 months of CJ Standard - Trial within 18 months of
Defendant's response Defendant's response

 

IF YOU ARE FILING YOUR COMPLAINT IN BALTIMORE CITY, OR BALTIMORE COUNTY,
PLEASE FILL OUT THE APPROPRIATE BOX BELOW.

 

CIRCUIT COURT FOR BALTIMORE CITY (CHECK ONLY ONE)

 

Oo Expedited Trial 60 to 120 days from notice. Non-jury matters.

0 Givil-Short Trial 210 days from first answer.

[] Civil-Standard Trial 360 days from first answer.

[Custom Scheduling order entered by individual judge.

[J Asbestos Special scheduling order.

[1 Lead Paint Fill in: Birth Date of youngest plaintiff ee eeessecnseeeeene .
[J] Tax Sale Foreclosures Special scheduling order.

o Mortgage Foreclosures No scheduling order.

 

CIRCUIT COURT FOR BALTIMORE COUNTY

 

C] ‘Expedited Attachment Before Judgment, Declaratory Judgment (Simple),
(Trial Date-90 days) | Administrative Appeals, District Court Appeals and Jury Trial Prayers,
Guardianship, Injunction, Mandamus.

‘im Standard Condemnation, Confessed Judgments (Vacated), Contract, Employment
(Trial Date-240 days) | Related Cases, Fraud and Misrepresentation, International Tort, Motor Tort,
Other Personal Injury, Workers' Compensation Cases.

("] Extended Standard Asbestos, Lender Liability, Professional Malpractice, Serious Motor Tort or
(Trial Date-345 days) Personal Injury Cases (medical expenses and wage loss of $100,000, expert
and out-of-state witnesses (parties), and trial of five or more days), State

Insolvency.

oO Complex Class Actions, Designated Toxic Tort, Major Construction Contracts, Major
(Trial Date-450 days) Product Liabilities, Other Complex Cases.

 

 

 

 

 

Date Signature of Counsel / Party

 

 

Address Printed Name

 

City State Zip Code

CC-DCM-002 (Rev. 04/2017) Page 3 of 3
Case 8:20-cv-03552-TDC Document 1-1 Filed 12/07/20 Page 9 of 54

IN THE CIRCUIT COURT FOR MONTGOMERY COUNTY, MARYLAND

 

JOHN and JANE PARENTS 1, JOHN PARENT 2,!
Plaintiffs,
Vv.

MONTGOMERY COUNTY BOARD OF
EDUCATION

Serve: Hon. Brian E. Frosh
Attorney General of Maryland
200 St. Paul Place
Baltimore, Md. 21202

SHEBRA L. EVANS, BRENDA WOLFF,
JEANETTE E. DIXON, JUDITH DOCCA,
PATRICIA B. O’NEILL, KARLA SILVESTRE,
and REBECCA SMONDROWSKI, individually and
in their official capacities as Members of the
Montgomery County Board of Education

Serve all at: 850 Hungerford Drive,
Rockville, Md. 20850

JACK R. SMITH, individually and

in his official capacities as.a

member of the Montgomery County Board of
Education and Montgomery County Superintendent
of Schools

Serve at: 850 Hungerford Drive,
Rockville, Md. 20850

Defendants.

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

 

vo UZ2BOA-V

RECEIVED

OCT 20 2020

Clerk of the Circuit Court
Montgomery County, Md.
 

 

Case 8:20-cv-03552-TDC Document 1-1 Filed 12/07/20 Page 10 of 54

COMPLAINT

Plaintiffs John and Jane Parents 1 and John Parent 2' (collectively, “Plaintiff Parents”)
allege as their complaint as follows:

Nature of the Case

1, Plaintiff Parents have brought this action to enforce their rights to access certain
information generated and retained about their minor children by the defendants and their
agents, to whom the Plaintiff Parents have entrusted their children for their education, and to
enforce their right to provide consent on behalf of their minor children. These rights are
founded on Maryland statutory and regulatory provisions, as well as the State and Federal
Constitutions and federal laws, which recognize the fundamental right of parents to direct the
upbringing of their children, to be primarily responsible for their children’s health and safety,
and to decide what is in their minor children’s best interests.

2. The Montgomery County Board of Education (“MCBE”) has violated these
rights by adopting a Policy (defined below) expressly designed to circumvent parental
involvement in a pivotal decision affecting the Plaintiffs Parents’ minor children’s care, health,
education, and future. The Policy enables MCBE personnel to evaluate minor children about
sexual matters and allows minor children, of any age, to transition socially to a different gender
identity at school without parental notice or consent. The Policy further requires school
personnel to enable this transition, including by using pronouns other than those consistent with

the child’s birth gender. The Policy then prohibits personnel from communicating with parents

 

' Plaintiff Parents file this case anonymously, using pseudonyms, as other plaintiffs have
done in similar by sensitive cases. Shortly after this Court assigns a case number, Plaintiff
Parents will file a motion to proceed using pseudonyms.
 

 

 

Case 8:20-cv-03552-TDC Document 1-1 Filed 12/07/20 Page 11 of 54

about this potentially life-altering and dangerous choice, unless the minor child consents to

parental disclosure. MCBE in its guidelines and corresponding intake form even goes so far as

to direct its teachers and staff to deceive parents by reverting to the child’s birth name and

corresponding pronouns whenever the child’s parents are present and to keep information about

the child’s gender transformation out of the school files to which the parents have access under

Maryland regulations and the federal Family Educational Rights and Privacy Act (“FERPA”).
Parties

3, Plaintiffs John and Jane Parents | are residents of Montgomery County,
Maryland. They are the parents of several minor children, the two eldest of which attend a high
school in the Montgomery County Public School (“MCPS”) system. Plaintiffs John and Jane
Parents 1 intend to enroll their remaining children in MCPS schools at some time during their
elementary and secondary education. Plaintiffs John and Jane Parents | are adult parents of
minors as described in § 1-103 of the General Provisions and § 5-203 of the Family Article of
the Code of Maryland; in Chapter 13a.08.02.03 of the Maryland Code of Regulations; in
FERPA, 20 U.S.C. § 1232g; and in the Protection of Pupil Rights Act, 20 U.S.C. § 1232h. All
their children are unemancipated, minor children as defined in these provisions. Plaintiffs John
and Jane Parents | are not mental health or child care practitioners.

4. Plaintiff John Parent 2 is a resident of Montgomery County, Maryland. He is the
parent of several minor children, the eldest of which attends a high school in the MCPS system.
Plaintiff John Parent 2 intends to enroll his remaining children in MCPS schools at some time
during their elementary and secondary education. Plaintiff John Parent 2 1s an adult parent of

minors as described in § 1-103 of the General Provisions and § 5-203 of the Family Article of

the Code of Maryland; in Chapter 13a.08.02.03 of the Maryland Code of Regulations; and in
 

 

 

 

Case 8:20-cv-03552-TDC Document 1-1 Filed 12/07/20 Page 12 of 54

FERPA, 20 U.S.C. § 1232g; and in the Protection of Pupil Rights Act, 20 U.S.C. § 1232h. All
his children are unemancipated, minor children as defined in these provisions. Plaintiff John

Parent 2 is not a mental health or child care practitioners.

5. Plaintiff Parents are using pseudonyms to protect their privacy and the privacy
of their minor children and to prevent retaliation against them and their children for raising
this issue. The identities of Plaintiff Parents and their children are not relevant to the legal

issues in this case, so anonymity will not prejudice the defendants in any way.

6. Defendant MCBE is a public entity that, pursuant to § 4-101 of the Education
Article of the Code of Maryland, controls educational matters that affect Montgomery
County. Pursuant to § 4-108(3) of the Education Article, MCBE is authorized to adopt
educational policies for MCPS, but not if those rules and regulations are inconsistent with
State law. Pursuant to § 4-108(4) of the Education Article, MCBE is authorized to adopt rules
and regulations for the conduct and management of MCPS, but not if those rules and
regulations are inconsistent with State law. MCBE’s principal place of business is located at
850 Hungerford Drive, Rockville, Maryland.

7. MCPS is a “local school system” and “educational institution” as each is
defined in Chapter 13a.08.02.03 of the Code of Maryland Regulations. MCPS is an
“educational agency or institution” as defined in FERPA, 20 U.S.C. § 1232g, and is also
subject to the Protection of Pupil Rights Act (“PPRA”), 20 U.S.C. § 1232h.

8. MCPS, as directed by MCBE, has adopted and put into effect the MCPS Policy
challenged in this case and is training its personnel to conform to the MCPS Policy. MCPS’s
offices and principal place of business are located at 850 Hungerford Drive, Rockville,

Maryland 20850.
 

 

 

Case 8:20-cv-03552-TDC Document 1-1 Filed 12/07/20 Page 13 of 54

9. Defendants Sherbra L. Evans, Branda Wolff, Jeanette E. Dixon, Judith Docca,
Patricia B O'Neill, Karla Silvestre, Rebecca Smondrowski, and Jack R. Smith (collectively,
“MCBE Members”) are members of the Montgomery County Board of Education. They are
all sued in both their official and individual capacities. They either approved, adopted, or put
into effect the MCPS Policy challenged in this case and directed that MCPS train its personnel
to conform to the MCPS Policy or they have retained the challenged MCPS Policy and have

continued to direct that MCPS train its personnel to conform to the MCPS Policy.

10. Defendant Jack R. Smith is the Montgomery County Superintendent of
Schools. He is sued in both his official and individual capacities. Pursuant to § 4-102 of the
Education Article of the Code of Maryland, Defendant Smith is the executive officer,
secretary, and treasurer of MCBE. At all times relevant to this complaint, Defendant Smith
was responsible for implementing and enforcing policies, rules, and regulations adopted by

MCBE, including the MCPS Policy challenged in this case.

Jurisdiction and Venue
11. This is an action for monetary, injunctive, and declaratory relief. This Court
has jurisdiction pursuant to §§ 1-501, 3-402, 3-403, and 3-409 of the Courts and Judicial
Proceedings Article of the Code of Maryland. Plaintiff Parents seek relief, inter alia, under
the Maryland Uniform Declaratory Judgments Act and §§ 1983 and 1988 of title 42 of the

United States Code.

12. Venue in this Court is proper pursuant to § 6-201 of the Courts and Judicial
Proceedings Article, as the defendants reside and carry on regular business in Montgomery

County.
 

 

Case 8:20-cv-03552-TDC Document 1-1 Filed 12/07/20 Page 14 of 54

Statement of the Facts
Background on Gender Dysphoria in Minor Children

13. The American Psychological Association (“APA”) defines transgender as “an
umbrella term for persons whose gender identity, gender expression or behavior does not
conform to that typically associated with the sex to which they were assigned at birth. Gender
identity refers to a person’s internal sense of being male, female or something else; gender
expression refers to the way a person communicates gender identity to others through behavior,
clothing, hairstyles, voice or body characteristics.” See APA, Transgender People, Gender
Identity and Gender Expression: What Does Transgender Mean?, available at
https: //www.apa.org/topics/Igbt/transgender.

14. The World Professional Association for Transgender Health (“WPATH”), a
transgender advocacy organization that has produced a set of guidelines for transgender care, has
defined “gender dysphoria” as the psychological distress often associated with the mismatch
between a person’s biological sex and his or her perceived gender identity. See WPATH,
Standards of Care for the Health of Transsexual, Transgender, and Gender-Nonconforming
People at 2 (version 7, 2012), available at https://www.wpath.org/media/cms/Documents/
SOC%20v7/Standards%200f %20Care_V7%20Full%20Book_English.pdf (hereinafter,
“WPATH Guidelines”).

15. Those “transitioning” to the gender other than their birth sex have demonstrated
significantly higher rates of suicide ideation, suicide attempts, and suicide, both with respect to
the average population and to those of a homosexual sexual orientation. A study published in the
September 2018 issue of Pediatrics presented these findings: Nearly 14% of all adolescents

reported a previous suicide attempt, 50.8% of female to male transgender adolescents did so,
 

 

Case 8:20-cv-03552-TDC Document 1-1 Filed 12/07/20 Page 15 of 54

41.8% of adolescents who identified as not exclusively male or female did so, and 29.9% of
male to female transgender adolescents did so. Https://pediatrics.aappublications.org/content/
142/4/e20174218?sso=1&sso_redirect_count=2&nfstatus=40 1 &nftoken=00000000-0000-0000-
0000-000000000000énfstatusdescription=ERROR%3A %20No%20local %20token.

16. Multiple studies have found that the vast majority of children (roughly 80-90%)
who experience gender dysphoria ultimately find comfort with their biological sex and cease
experiencing gender dysphoria as they mature (assuming they do not transition). See WPATH
Guidelines at 11 (listing studies).

17. WPATH notes that there is insufficient evidence at this point “to predict the
long-term outcomes of completing a gender role transition during early childhood.” WPATH
Guidelines at 17.

18. There is significant consensus that children with gender dysphoria and their
parents can substantially benefit from professional assistance and counseling “as they work

through the options and implications.” See WPATH Guidelines at 13-17.

The MCBE Transgender Policy
19. Prior to the 2020-2021 school year, MCBE through the MCBE Members adopted
for MCPS the “2020-2021 Guidelines for Gender Identity for Montgomery County Public

+

Schools.” (“MCPS Guidelines,” a true and accurate copy of which is attached as Exhibit 1.)
The MCPS Guidelines, together with MCPS Form 560-80 (discussed below) and related
training regarding gender identity transformation by students reflect the official policy of

Defendants ( “Policy” and “MCPS Policy”).

20. The MCPS Guidelines provide the following definitions:
Case 8:20-cv-03552-TDC Document 1-1 Filed 12/07/20 Page 16 of 54

GENDER IDENTITY A person’s deeply held internalized sense or
psychological knowledge of the person’s own gender. One’s gender
identity may be the same as or different from the sex assigned at birth.
Most people have a gender identity that matches their sex assigned at
birth. For some, however, their gender identity is different from their sex
assigned at birth. All people have gender identity, not just persons who are
transgender or gender nonconforming people. For the purposes of this
guidance, a student’s gender identity is that which is consistently asserted
at school.

SEX ASSIGNED AT BIRTH The sex designation recorded on an infant’s
birth certificate, should such a record be provided at birth.

TRANSGENDER An adjective describing a person whose gender identity
or expression is different from that traditionally associated with the
person’s sex assigned at birth. Other terms that can have similar meanings
are “transsexual” and “trans.”

21. With respect to privacy and disclosure of information and the use of

names/pronouns for transgender students, the MCPS Guidelines provide as follows:

 

PRIVACY AND DISCLOSURE OF INFORMATION

All students have a right to privacy. This includes the right to keep private
one’s transgender status or gender nonconforming presentation at school.

Information about a student’s transgender status, legal name, or sex
assigned at birth may constitute confidential medical information.
Disclosing this information to other students, their parents/guardians, or
third parties may violate privacy laws, such as the federal Family
Educational Rights and Privacy Act (FERPA).

 

Schools will ensure that all medical information, including that relating to
transgender students, is kept confidential in accordance with applicable
state, local, and federal privacy laws.

 

Please note that medical diagnosis, treatment, and/or other documentation
are not required for a school to accommodate requests regarding gender
presentation, identity, and diversity.

Transgender and gender nonconforming students have the right to discuss
and demonstrate their gender identity and expression openly and decide
when, with whom, and how much to share private information. The fact

 
 

 

 

 

Case 8:20-cv-03552-TDC Document 1-1 Filed 12/07/20 Page 17 of 54

that students choose to disclose their status to staff members or other
students does not authorize school staff members to disclose students’
status to others, including parents/guardians and other school staff
members, unless legally required to do so or unless students have
authorized such disclosure. It is inappropriate to ask transgender or gender
nonconforming students more questions than are necessary to support
them at school.

STAFF COMMUNICATION

Unless the student or parent/guardian has specified otherwise, when
contacting the parent/guardian of a transgender student, MCPS school
staff members should use the student’s legal name and pronoun that
correspond to the student’s sex assigned at birth.

22. The MCPS Guidelines and MCPS Policy apply to all students of all ages in the
MCPS system. It is not limited to secondary school students.

23. As quoted above, the MCPS Guidelines contain specific provisions that interfere
with the rights of parents to be fully informed and involved in addressing issues relating to
gender transformation with their minor children and that are designed to hinder parents from
deciding what is in their minor children’s best interests. The MCPS Guidelines contain
provisions that require school officials to withhold information from parents about their minor
child’s professed transgender status if the child does not consent to disclosure.

24. The MCPS Guidelines suggest that providing information “about a student’s
transgender status” to “their parents/guardians ... may violate privacy laws, such as the federal
Family Educational Rights and Privacy Act (FERPA).” This is incorrect. Withholding such
information from parents violates both state law and FERPA.

25. MCPS has generated a MCPS Form 560-80, updated June 2020, entitled “Intake

Form: Supporting Student Gender Identity,” to facilitate the MCPS Guidelines. Form 560-80
 

 

Case 8:20-cv-03552-TDC Document 1-1 Filed 12/07/20 Page 18 of 54

contains the following instructions:

Instructions: The school administrator, counselor, or psychologist should
complete this form with the student. Parents/guardians may be involved if
the student states that they are aware of and supportive of the student’s
gender identity. This form should be kept in a secure, confidential
location. See distribution information on Page 2. This form is not to be
kept in the student’s cumulative or confidential folders. All plans
should be evaluated on an ongoing basis and revised as needed.

The distribution stated for the form is as follows:
Copy 1/School Confidential folder (in principal’s office)
Copy 2/ Student Welfare and Compliance Unit, via scan to COS-
StudentWelfare@mecpsmd.org, or via pony to CESC, Room 162, ina [sic]
envelope marked confidential

(A true and accurate copy of MCPS Form 560-80 is attached as Exhibit 2.)

26. Form 560-80 requires an evaluation of minor students by MCPS personnel, and,
among other things requests a “yes” or “no” response by the minor students to, “Is
parent/guardian aware of your gender identity?” Form 560-80 then requires minor students
exhibiting transgender inclinations or actions to identify a “Support Level” they believe would
be provided by their parents, to be ranked from “(None) 1” to “10 (High).” It does not specify
the score needed for a parent to be considered “supportive” as stated in the instructions.
However, it does continue, “If [parental] support level is low, what considerations must be
accounted for in implementing this plan?,” leaving a space to be filled in. Upon information
and belief, such “considerations” would include withholding information from parents about
their minor children and using pronouns when speaking to the parents about their children that
conform to the children’s birth gender, even though other pronouns are used at school.

27, Upon information and belief, the limited distribution of MCPS Form 560-80 as

specified by the form is designed, in part, to withhold review of the form by the parents of the

minor child if the child does not consent to its disclosure to the parents. Upon information and

-10-
Case 8:20-cv-03552-TDC Document 1-1 Filed 12/07/20 Page 19 of 54

belief, MCBE has instructed MCPS personnel not to make completed MCPS Forms 560-80
available to the parents of minor children concerning whom the forms have been filled out
unless the minor child consents to its disclosure to the parents.

28. | The evaluation by MCPS personnel of minor students as required by the MCPS
Policy and Form 560-80 is deliberately not performed with prior parental consent.

29, Upon information and belief, MCPS personnel have been trained in the MCPS
Policy and have conformed their behavior and practices with the MCPS Policy, including by
withholding information from parents about their child’s transgender election at school if the
child has not desired that information to be transmitted to the parents and by keeping such
information out of the school records to which parents are given access.

30. Upon information and belief, without the relief requested from this Court, MCPS
personnel will continue to conform their behavior and practices with the MCPS Policy,
including by withholding information from parents about their child’s transgender election at
school if the child has not desired that information to be transmitted to the parents and by
keeping such information out of the school records to which parents are given access.

31. Upon information and belief, the large majority of MCPS personnel acting
pursuant to the Policy and interacting with students who experience gender dysphoria are not

professionally trained, certified, or licensed in the diagnosis or treatment of gender dysphoria.

Irreparable Harm
32. Plaintiff Parents bring this action as both a facial and as-applied challenge to the

MCPS Policy. There is no set of facts by which the MCPS’s Policy of withholding information

-1ll-
 

 

 

Case 8:20-cv-03552-TDC Document 1-1 Filed 12/07/20 Page 20 of 54

from the parents about their minor children’s transsexual inclinations or behaviors is lawful.

33. Pursuant to the MCPS Policy, MCPS will withhold information from the
Plaintiff Parents about their children’s gender dysphoria, even if the Plaintiff Parents
specifically request such information. Plaintiff Parents cannot wait to challenge the MCPS
Policy until they learn that one of their children experiences gender dysphoria, By the time
Plaintiff Parents learn the truth, MCBE personnel, acting pursuant to the MCPS Policy, may
have already enabled their child(ren) to go through the process of transitioning socially to a
different gender identity without Plaintiff Parents being able to counsel and advise their
child(ren) and without allowing the child(ren) to take advantage of professional assistance the
Plaintiff Parents may believe it in their child(ren)’s best interest to provide, to their minor
child(ren)’s immediate and permanent injury.

34. Pursuant to the MCPS Policy, MCPS is taking over the rightful position of the
Plaintiff Parents and intentionally hindering them from counseling their own minor children
concerning an important decision that will have lifelong repercussions and from providing
additional professional assistance to their children that the parents may deem appropriate. This
decision directly relates to the Plaintiff Parents’ primary responsibilities to determine what is in
their minor children’s best interests with respect to their support, care, nurture, welfare, safety,
and education.

35. Pursuant to the MCPS Policy, MCPS is determining that minor children have a
“right” to withhold information from their parents in all situations relating to transgender
relations, even though the minor has informed unrelated third parties of the information, and
that MCPS will honor that “right” by withholding information from the minor’s parents.

36. Because of the secretive nature of the MCPS Policy, Plaintiff Parents and their

-12-
 

 

 

Case 8:20-cv-03552-TDC Document 1-1 Filed 12/07/20 Page 21 of 54

minor children could be irreparably harmed before Plaintiff Parents are aware of the injuries of
which they have right to complain. The explicit purpose of the challenged MCPS Policy is to
secrete from parents information related to their minor children, such that parents will have no
occasion timely to be informed or complain of such actions and inactions of the Defendants.

37. By hiding from parents that their children may be dealing with gender dysphoria,
the MCPS Policy interferes with Plaintiff Parents’ ability to provide acceptance, support,
understanding, and professional assistance to their children.

38. By hiding from parents that their children may be dealing with gender dysphoria,
the MCPS Policy interferes with Plaintiff Parents’ ability to facilitate their children’s coping,
social support, and identity exploration and development of their sexual orientation.

39, By hiding from parents that their children may be dealing with gender dysphoria,
the MCPS Policy interferes with Plaintiff Parents’ ability to provide neutral interventions to
prevent or address unlawful conduct or unsafe sexual practices to which transgender youth
show greater susceptibility.

40. By hiding from parents that their children may be dealing with gender dysphoria,
the MCPS Policy interferes with Plaintiff Parents’ ability to provide expert professional
assistance their children may need.

Al. Issues regarding whether and how children perform a gender transformation are
of fundamental importance, and their improper handling could have long-lasting, negative
ramifications for a child’s physical, mental, and spiritual well-being.

42. Professionals have concluded that many children with gender dysphoria can

benefit by assistance that only their parents can provide. See WPATH Guidelines at 16-17.

-13-
 

 

Case 8:20-cv-03552-TDC Document 1-1 Filed 12/07/20 Page 22 of 54

43. The public interest supports the grant of relief in this action.

Causes of Action
Count 1
Violation of Maryland Family Law
44, Plaintiff Parents incorporate by reference all other allegations in this Complaint.
45. — Section 5-203 of the Family Article of the Maryland Code provides in relevant

part as follows:

(a) (1) | The parents are the joint natural guardians of their minor child.

(b) The parents of a minor child, as defined in § 1-103 of the General
Provisions Article:

(1) are jointly and severally responsible for the child’s support,
care, nurture, welfare, and education; and

(2) have the same powers and duties in relation to the child.
46. Section 1-103(b) of the General Provisions Article of the Maryland Code
provides as follows:

Except as provided in § 1-401(b) of this title, as it pertains to legal age and
capacity, “minor” means an individual under the age of 18 years.

47. Section 1-401 of the General Provisions Article of the Maryland Code provides

in relevant part as follows:

(b) An individual who has attained the age of 18 years and who is
enrolled in secondary school has the right to receive support and
maintenance from both of the individual’s parents until the first to occur
of the following events:

(i) The individual dies;

_j4-
 

 

 

Case 8:20-cv-03552-TDC Document 1-1 Filed 12/07/20 Page 23 of 54

(i) The individual marries;
(iii) ‘The individual is emancipated;

(iv) The individual graduates from or is no
longer enrolled in secondary school; or

(v) The individual attains the age of 19 years.

48. Plaintiff Parents are “parents” of “minor children” as defined in the Maryland
Code. They continue to provide for their children’s support, care, nurture, welfare, and
education. None of their children are married or emancipated, and none has attained the age of
19 years.

49. |MCBE and the MCBE Members by promulgation of, and putting into effect, the
MCPS Policy of withholding information from parents directly related to their minor children’s
support, care, nurture, welfare, and education have violated § 5-203 of the Family Article and
have directly hindered Plaintiff Parents from carrying out their statutory duties under that
section.

WHEREFORE, Plaintiff Parents request that this Court provide them with the relief

requested in their Requests for Relief.

Count I
Violation of Maryland Code of Regulations
50. Plaintiff Parents incorporate by reference all other allegations in this Complaint.
SI. Chapter 13a.08.02 of the Maryland Code of Regulations provides in relevant part

as follows:

Sec. 13a.08.02.03. Definitions

-15-
Case 8:20-cv-03552-TDC Document1-1 Filed 12/07/20 Page 24 of 54

A. In this chapter, the following terms have the meanings indicated.

B. Terms Defined.

(5) “Eligible student” means a student who is 18 years old or older or is
attending an institution of postsecondary education.

(10) Parent.
(a) “Parent” means a parent of a student.
(b) “Parent” includes:
(1) A natural parent;
(ai) A guardian; or

(iii) An individual acting as a parent in the absence of a
parent or guardian.

C. Student Records.
(1) “Student records” means those records that are:
(a) Directly related to a student; and

(b) Maintained by an educational agency or institution or by a
party acting for the agency or institution.

(2) “Student records” includes, but is not limited to:

(a) Records concerning disciplinary actions taken against students;
and

 

(b) Records relating to an individual in attendance at the agency or
institution who is employed as a result of the individual’s status as
a student and not excepted under §C(3)(c) of this regulation.

 

(3) “Student records” does not include:

-16-

 
Case 8:20-cv-03552-TDC Document 1-1 Filed 12/07/20 Page 25 of 54

(a) Records that are kept in the sole possession of the maker, are
used only as a personal memory aid, and are not accessible or
revealed to any other person except a temporary substitute for the
maker of the record;

(b) Records maintained by a law enforcement unit of the
educational agency or institution that were created by that law
enforcement unit for the purpose of law enforcement;

(d) Records on a student who ts 18 years old or older, or is
attending an institution of postsecondary education, that are:

(i) Made or maintained by a physician, psychiatrist,
psychologist, or other recognized professional or
paraprofessional acting in the professional’s or
paraprofessional’s professional capacity or assisting ina
paraprofessional capacity,

(ii) Made, maintained, or used only in connection with
treatment of the student, and

(iii) Disclosed only to individuals providing the treatment;
or

(e) Records that only contain information about an individual after
the individual is no longer a student at that agency or institution.

Sec. 13a.08.02.04. General Provisions _

C. Access of Records. Records of a student maintained under the
provisions of this title, including confidential records, shall be available to
that student’s parent or parents ... or legal guardians in conference with
appropriate school personnel. For purposes of this regulation, the term
“records” does not include an education department employee’s personal
notes which are not made available to any other person.

 

Sec. 13a.08.02.13. Right to Review and Inspect Educational Records

-17-

 
Case 8:20-cv-03552-TDC Document 1-1 Filed 12/07/20 Page 26 of 54

A. Except as limited under Regulation .12 of this chapter [relating to
waiver], a parent, guardian, or eligible student shall be given the
opportunity to inspect and review the student records. This applies to:

(1) Any local school system or educational institution; and
(2) A State educational agency and its components.

B. The local school system or educational agency or institution shall
comply with a request for access to student records not more than 45
calendar days after the request has been made. For purposes of this
section, a State educational agency and its components:

(1) Constitute an educational agency or institution; and

(2) Are subject to this section if the State educational agency
maintains student records on students who are or have been in
attendance at any school of a local school system, an educational
agency, or educational institution subject to the Act and this
chapter.

C. The local school system or educational institution shall respond to
reasonable requests for explanations and interpretations of the student
records.

D. If circumstances effectively prevent the parent, guardian, or eligible
student from exercising the right to inspect and review the student records,
the local school system or educational institution, or State educational
agency or its component, shall:

(1) Provide the parent, guardian, or eligible student with a copy of
the student records requested; or

(2) Make other arrangements for the parent, guardian, or eligible
student to inspect and review the requested student records.

Sec. 13a.08.02.29. Rights of Parents to Examine Records

B. A local school system or educational institution may presume that

| either parent or legal guardian of the student has authority to inspect and

| review the student records unless the local school system or educational

| institution has been provided with a copy of a court order or legally

| binding instrument such as a separation agreement, or the relevant parts of

- 18 -

 
 

 

Case 8:20-cv-03552-TDC Document 1-1 Filed 12/07/20 Page 27 of 54

the document, which provides that the noncustodial parent may not have
access to the student records.

52. Plaintiff Parents are “parents” as defined in § 13a.08.02.03, and none of their
children is an “eligible student” as defined in that section.

53. | MCPS Form 560-80 and other written information about student gender identity
are a “student record” as defined in § 13a.18.02.03.

54. Chapter 13a.08.02 of the Maryland Code of Regulations has the force and effect
of law.

55. | MCBE and the MCBE Members by promulgation of, and by putting into effect,
the MCPS Policy of withholding information from parents directly related to their minor
children’s support, care, nurture, welfare, and education have violated Chapter 13a.08.02 of the
Maryland Code of Regulations and have directly hindered Plaintiff Parents from gaining access
to their children’s student records and from exercising their rights under that chapter.

56. Upon information and belief, MCBE and the MCBE Members by promulgating
and putting into effect MCPS Form 560-80 and by distributing the form have specifically
intended to avoid complying with the provisions of Chapter 13a.18.02 of the Maryland Code of
Regulation.

WHEREFORE, Plaintiff Parents request that this Court provide them with the relief
requested in their Requests for Relief.

Count I
Violation of the Maryland Constitution—Parental Rights
57, Plaintiff Parents incorporate by reference all other allegations in this Complaint.
58. Article 2 of the Declaration of Rights of the Maryland Constitution provides, in

relevant part, “The Constitution of the United States . . . [is] and shall be the Supreme Law of

-19-
 

 

Case 8:20-cv-03552-TDC Document 1-1 Filed 12/07/20 Page 28 of 54

the State....”

59. Article 5(a)(1) of the Declaration of Rights of the Maryland Constitution
provides, in relevant part, “That the Inhabitants of Maryland are entitled to the Common Law of
England... .”

60. Article 19 of the Declaration of Rights of the Maryland Constitution provides, in
relevant part, “That every man, for any injury done to him in his person or property, ought to
have remedy by the course of the law of the Land... .”

61. — Article 24 of the Declaration of Rights of the Maryland Constitution provides, in
relevant part, “That no man ought to be taken or. . . disseized of his freehold, liberties or
privileges, .. . or, in any manner, destroyed, or deprived of his life, liberty or property, but by
the judgment of his peers, or by the Law of the land.”

62. Maryland, through the provisions quoted above and otherwise in its Constitution,
protects parents’ fundamental rights to direct the care, custody, education, welfare, safety, and
control of their minor children. These fundamental rights include, but are not limited to, the
rights of parents to counsel their children on important decisions regarding their health and
safety and to decide what is in the best interests of their minor children, These fundamental
rights of parents are based both in the Common Law of England and in the United States
Constitution’s Privileges and Immunities, Due Process, and Equal Protection Clauses.

63. MCBE and the MCBE Members, by promulgation and putting into effect the
MCPS Policy of withholding information from parents directly related to their minor children’s
support, care, nurture, welfare, safety, and education, have violated and have directly hindered
Plaintiff Parents from carrying out their fundamental rights protected under the Maryland

Constitution.

- 20 -
 

 

Case 8:20-cv-03552-TDC Document 1-1 Filed 12/07/20 Page 29 of 54

64. The State may not abridge or hinder parents in the exercise of their fundamental
rights with respect to their minor children unless there are compelling reasons and the remedy is
narrowly tailored to the circumstances.

65. | MCBE and the MCBE Members have no compelling interest in withholding
information from Plaintiff Parents with respect to their children’s desire to consider becoming
transsexual or that their children have taken actions in that regard.

66. |The MCPS Policy in withholding information from Plaintiff Parents with respect
to their children’s desire to consider becoming transsexual or that their children have taken
actions in that regard, even if MCBE and the MCBE Members had a compelling interest to do
so, is not narrowly tailored to the circumstances.

WHEREFORE, Plaintiff Parents request that this Court provide them with the relief
requested in their Requests for Relief.

Count IV
Violation of FERPA as Incorporated by Maryland Law

67. Plaintiff Parents incorporate by reference all other allegations in the Complaint.

68. Article 2 of the Declaration of Rights of the Maryland Constitution provides, in
relevant part, “The .. . Laws made, or which shall be made, .. . under the authority of the
United States, are, and shall be the Supreme Law of the State; and the Judges of this State, and
all the People of this State, are, and shall be bound thereby... .”

69, FERPA, 20 U.S.C. § 1232g, is a law made under the authority of the United
States and is incorporated as part of the law of Maryland. The substantive provisions of FERPA
are also codified in Chapter 13a.18.02 of the Maryland Code of Regulations.

70. | FERPA provides, in relevant part, as follows:

-21-
Case 8:20-cv-03552-TDC Document 1-1 Filed 12/07/20 Page 30 of 54

(a) (1) (A) No funds shall be made available under any applicable
program to any educational agency or institution which has a policy of
denying, or which effectively prevents, the parents of students who are or
have been in attendance at a school of such agency or at such institution,
as the case may be, the right to inspect and review the education records of
their children... .

(2) No funds shall be made available under any applicable program to
any educational agency or institution unless the parents of students who
are or have been in attendance at a school of such agency or at such
institution are provided an opportunity for a hearing by such agency or
institution, in accordance with regulations of the Secretary, to challenge
the content of such student’s education records, in order to insure that the
records are not inaccurate, misleading, or otherwise in violation of the
privacy rights of students, and to provide an opportunity for the correction
or deletion of any such inaccurate, misleading or otherwise inappropriate
data contained therein and to insert into such records a written explanation
of the parents respecting the content of such records.

(3) For the purposes of this section the term “educational agency or
institution” means any public or private agency or institution which is the
recipient of funds under any applicable program.

(4) (A) For the purposes of this section, the term “education records”
means, except as may be provided otherwise in subparagraph (B), those
records, files, documents, and other materials which—

(1) contain information directly related to a student; and

(ii) are maintained by an educational agency or institution or by a person
acting for such agency or institution.

71, MCBE and MCPS are each an “educational agency or institution” as that term is
defined in FERPA.
72. Records referring to a change or proposed change in gender identity by minor

children attending MCPS schools, including but not limited to MCPS Form 560-80, are
“education records” as that term is defined in FERPA.
73. The MCPS Policy in withholding records from Plaintiff Parents with respect to

their children’s desire to consider becoming transsexual or that their children have taken actions

-22-

 
 

 

Case 8:20-cv-03552-TDC Document 1-1 Filed 12/07/20 Page 31 of 54

in that regard is in violation of FERPA and Maryland law that implements FERPA.
WHEREFORE, Plaintiff Parents request that this Court provide them with the relief
requested in their Requests for Relief.

Count V.

 

Violation of PPRA as Incorporated by Maryland Law

74. Plaintiff Parents incorporate by reference all other allegations in the Complaint.

75. — Article 2 of the Declaration of Rights of the Maryland Constitution provides, in
relevant part, “The .. . Laws made, or which shall be made, .. . under the authority of the
United States, are, and shall be the Supreme Law of the State; and the Judges of this State, and
all the People of this State, are, and shall be bound thereby... .”

76. The Protection of Pupil Rights Act, 20 U.S.C § 1232h, is a law made under the
authority of the United States and is incorporated as part of the law of Maryland. The federal
regulations implementing PPRA, found in 34 C.F.R. § 98.4, are also law made under the
authority of the United States and incorporated as part of the law of Maryland.

77. PPRA provides in relevant part as follows:

(b) Limits on survey, analysis, or evaluations. No student shall be
required, as part of any applicable program, to submit to
a survey, analysis, or evaluation that reveals information concerning —

(3) sex behavior or attitudes;

23 -
 

 

Case 8:20-cv-03552-TDC Document 1-1 Filed 12/07/20 Page 32 of 54

without the prior consent of the student (if the student is an adult or
emancipated minor), or in the case of an unemancipated minor, without
the prior written consent of the parent.

(6) Definitions. As used in this subsection:

(D) Parent. The term “parent” includes a legal guardian or other
person standing in loco parentis (such as a grandparent or
stepparent with whom the child lives, or a person who is legally
responsible for the welfare of the child).

(F) Student. The term “student” means any elementary school or
secondary school student.

(G) Survey. The term “survey” includes an evaluation.

78. PPRA is implemented by regulations of the Department of Education, which, as
provided in 34 CFR § 98.4, in relevant part provides as follows:
(a) No student shall be required... to submit without prior consent to
psychiatric examination, testing, or treatment, or psychological

examination, testing, or treatment, in which the primary purpose is to
reveal information concerning one or more of the following:

(3) Sex behavior and attitudes;

(b) As used in paragraph (a) of this section, prior consent means:

(1) Prior consent of the student, if the student is an adult or
emancipated minor; or

(2) Prior written consent of the parent or guardian, if the student is
an unemancipated minor.

24.
 

 

Case 8:20-cv-03552-TDC Document 1-1 Filed 12/07/20 Page 33 of 54

(c) As used in paragraph (a) of this section:

(1) Psychiatric or psychological examination or test means a
method of obtaining information, including a group activity, that is
not directly related to academic instruction and that is designed to
elicit information about attitudes, habits, traits, opinions, beliefs or
feelings; and
(2) Psychiatric or psychological treatment means an activity
involving the planned, systematic use of methods or techniques
that are not directly related to academic instruction and that is
designed to affect behavioral, emotional, or attitudinal
characteristics of an individual or group.

79, Questioning a student about gender identity and filling out Form 560-80 and

ae

other actions taken with a student as part of the MCPS Policy relate to a student’s “sex behavior
and attitudes” as specified in PPRA and its implementing regulations.

80. Questioning a student about gender identity and filling out Form 560-80 and
other actions taken with a student as part of the MCPS Policy are a “survey” as that term is used
in PPRA.

81. Questioning a student about gender identity and filling out Form 560-80 and
other actions taken with a student as part of the MCPS Policy are a “psychiatric or
psychological examination or test” as that term is used in the PPRA regulations, 34 C.F.R. §
98.4(c)(1).

82. Questioning a student about gender identity and filling out Form 560-80 and
other actions taken with a student as part of the MCPS Policy are a “psychiatric or
psychological treatment” as that term is used in the PPRA regulations, 34 C.F.R. § 98.4(c)(2).

83. Questioning a student about gender identity and filling out Form 560-80 and

other actions taken with a student as part of the MCPS Policy are done without the “consent” of

the “parents,” as those terms are defined in PPRA and its implementing regulations.

- 25.
 

 

Case 8:20-cv-03552-TDC Document 1-1 Filed 12/07/20 Page 34 of 54

84. By requiring the questioning of a student about gender identity and the filling out
of Form 560-80 and other actions taken with a student as part of the MCPS Policy without
consent as provided for by PPRA and its implementing regulations, the MCPS Policy is in
contravention of the PPRA and its implementing regulations and Maryland law by its
incorporation through Article 2 of the Declaration of Rights.

WHEREFORE, Plaintiff Parents request that this Court provide them with the relief
requested in their Requests for Relief.

Count VI
Violation of the United States Constitution — Parental Rights

85. Plaintiff Parents incorporate by reference all other allegations in this Complaint.

86. Section 1 of the Fourteenth Amendment to the United States Constitution
provides, in relevant part, as follows: “No state shall make or enforce any law which shall
abridge the privileges or immunities of citizens of the United States; nor shall any state deprive
any person of life, liberty, or property, without due process of law; nor deny to any person
within its jurisdiction the equal protection of the laws.”

87. The fundamental rights of parents to direct the care, custody, education, and
control of their minor children are protected under the Fourteenth Amendment. These
fundamental rights include, but are not limited to, the right of parents to counsel their children
on important decisions related to their health and safety and to determine what is in the best
interests of their minor children.

88. Maryland may not abridge or hinder parents in the exercise of their fundamental
rights with respect to their minor children that are protected under the United States

Constitution unless there are compelling reasons and the remedy is narrowly tailored to the

- 26 -
 

 

Case 8:20-cv-03552-TDC Document 1-1 Filed 12/07/20 Page 35 of 54

circumstances.

89, MCBE and the MCBE Members have no compelling interest in withholding
information from Plaintiff Parents with respect to their children’s desire to consider becoming
transsexual or that their children have taken actions in that regard.

90. The MCPS Policy in withholding information from Plaintiff Parents with respect
to their children’s desire to consider becoming transsexual or that their children have taken
actions in that regard, even if MCBE and the MCBE Members had a compelling interest to do
so, is not narrowly tailored to the circumstances.

WHEREFORE, Plaintiff Parents request that this Court provide them with the relief
requested in their Requests for Relief.

Count VII
Violation of 42 U.S.C. § 1983

91. Plaintiff Parents incorporate by reference all other allegations of this Complaint.

92. Section 1983 of Title 42 of the United States Code is incorporated by reference
into the laws of Maryland by Article 2 of the Declaration of Rights of the Maryland
Constitution.

93. Section 1983 provides in relevant part as follows:

Every person who, under color of any statute, ordinance,
regulation, custom, or usage, of any State... subjects, or causes to be
subjected, any citizen of the United States or other person within the
jurisdiction thereof to the deprivation of any rights, privileges, or
immunities secured by the Constitution and laws, shall be liable to the
party injured in an action at law, suit in equity, or other proper proceeding
for redress...

94. MCBE and the MCBE Members have, under color of law, deprived Plaintiff

Parents of their rights, privileges, or immunities secured by the United States and Maryland

-27-
 

 

Case 8:20-cv-03552-TDC Document 1-1 Filed 12/07/20 Page 36 of 54

Constitutions and federal and state laws and regulations by execution, adoption, enforcement,
and application of the MCPS Policy with respect to withholding and secreting from Plaintiff
Parents information concerning transgender inclinations and behavior of their minor children.
95. MCBE and the MCBE Members violated clearly established law when depriving

Plaintiff Parents of their rights, privileges, or immunities secured by the United States and
Maryland Constitutions and federal and state laws and regulations by execution, adoption,
enforcement, and application of the MCPS Policy with respect to withholding and secreting
from Plaintiff Parents information concerning transgender inclinations and behavior of their
minor children.

WHEREFORE, Plaintiff Parents request that this Court provide them with the relief

requested in their Requests for Relief.

Requests for Relief

Plaintiff Parents request the following relief:

1. a declaration that the MCPS Policy with respect to withholding from parents
knowledge of and information about their minor children’s transgender inclinations and
behaviors and all records thereof violates § 5-203 of the Family Article of the Maryland Code;

2. a declaration that the MCPS Policy with respect to withholding from parents
knowledge of and information about their minor children’s transgender inclinations and
behaviors and all records thereof violates Chapter 13a.08.02 of the Maryland Code of
Regulations;

3. a declaration that the MCPS Policy with respect to withholding from parents

knowledge of and information about their minor children’s transgender inclinations and

-28 -
 

 

Case 8:20-cv-03552-TDC Document 1-1 Filed 12/07/20 Page 37 of 54

behaviors and all records thereof violates the Maryland Constitution and its incorporation of the
fundamental rights of parents to direct the care, custody, education, safety, and control of their
minor children;

4. a declaration that the MCPS Policy with respect to withholding from parents
records about their minor children’s transgender inclinations and behaviors violates FERPA as
incorporated in Maryland law;

5. a declaration that the MCPS Policy with respect to performing surveys and
evaluations, without parental consent, of minor children’s transgender inclinations and
behaviors violates PPRA as incorporated in Maryland law;

6. a declaration that the MCPS Policy with respect to withholding from parents
knowledge of and information about their minor children’s transgender inclinations and
behaviors and all records thereof violates the fundamental rights of parents to direct the care,
custody, education, safety, and control of their minor children as guaranteed by the United
States Constitution;

7. a declaration that the MCPS Policy with respect to withholding from parents
knowledge of and information about their minor children’s transgender inclinations and
behaviors and all records thereof violates § 1983 of Title 42 of the United States Code;

8. a declaration that the MCPS Policy violates Maryland law and regulation and
both the Maryland and United States Constitutions to the extent that it (a) enables minor
children to change gender identity at school by selecting new names and pronouns without
parental consent; (b) prohibits MCPS personnel from communicating with parents about their

minor children’s gender dysphoria, including any desired change in name and pronouns, without

-29 -
 

 

Case 8:20-cv-03552-TDC Document 1-1 Filed 12/07/20 Page 38 of 54

first obtaining the child’s consent; (c) instructs MCPS personnel to deceive parents by, among
other ways, using different names and pronouns around parents than in school; and (d) instructs
MCPS personnel to survey and evaluate minors regarding their sex behavior and attitudes
without prior parental consent;

9. a declaration that, notwithstanding the MCPS Policy, MCPS personnel (a) may
not evaluate or facilitate a child’s social transition to a different gender identity at school
without prior parental consent; and (b) may not attempt to deceive parents by, among other
things, using different names and pronouns when communicating with parents than they use for
the parents’ child in school;

10. an injunction prohibiting MCBE and the individual defendants from evaluating
and then enabling children to transition socially toa different gender identity at school by
selecting new names and pronouns without prior parental notice and consent;

11. an injunction prohibiting MCBE and the individual defendants from preventing
its personnel, without first obtaining the child’s consent, from communicating with parents that
their child may be dealing with gender dysphoria or that their child has or wants to change
gender identity and from training its personnel to follow such a policy;

12. an injunction prohibiting MCBE and the individual defendants and its personnel
from actively deceiving parents by, among other things, using different names for their
child(ren) around parents than they do in the school setting;

13. an injunction requiring MCBE and the individual defendants to retrain MCPS
personnel in accordance with this Court’s holding in this case;

14. — an award of nominal damages in the amount of $1.00;

- 30-
 

 

 

Case 8:20-cv-03552-TDC Document 1-1 Filed 12/07/20 Page 39 of 54

15. an award of attorney’s fees and the expenses of this litigation; and

16. such other relief as this Court deems proper.

Respectfully submitted,

fy \ ru C

David A. Bruce (CPFN: 7905010014)

 

205 Vierling Dr.

Silver Spring, Md. 20904
301-704-2918
dabruce76@ gmail.com

Attorney for Plaintiffs

Of Counsel

Frederick W. Claybrook, Jr. (DC 935593)?
Claybrook LLC

700 Sixth St., NW, Ste. 430

Washington, D.C. 20001

(202) 250-3833

Rick @Claybrooklaw.com

Steven W. Fitschen (VA Bar #44063)°
James A. Davids (VA Bar # 69997)
National Legal Foundation

524 Johnstown Road

Chesapeake, Va. 23322

(757) 463-6133

sfitschen @ nationallegalfoundation.org
jimdavids@ gmail.com

October 20, 2020

 

> Active member of the D.C. Bar who will be filing a motion for admission pro hac vice.
3 Active member of Virginia Bar who will be filing a motion for admission pro hac vice.
4 Active member of Virginia Bar who will be filing a motion for admission pro hac vice.

-3]-
Case 8:20-cv-03552-TDC Document 1-1 Filed 12/07/20 Page 40 of 54
EXHIBIT 1

 

2020-2021

    
   
 

Guidelines for Student —

in Montgomery County Public Schools ue

www.montgomeryschoolsmd.org

 
Case 8:20-cv-03552-TDC Document 1-1 Filed 12/07/20 Page 41 of 54

 

VISION

 

We inspire learning by
providing the greatest
public education to each
and every student.

MISSION

Every student will have
the academic, creative
problem solving, and
social emotional Skills
to be successful in
college and career.

CORE PURPOSE

Prepare all students to
thrive in their future.

CORE VALUES

Learning
Relationships
Respect
Excellence
Equity

 

Board of Education

Mrs. Shebra L. Evans
President

Ms. Brenda Wolff
Vice President

Ms, Jeanette E. Dixon

Dr. Judith R. Docca

Mrs. Patricia B. O'Neill

Ms, Karla Silvestre

Mrs. Rebecca K. Smondrowski
Mr. Nicholas W. Asante

Student Member

Montgomery County
Public Schools (MCPS)
Administration

Jack R. Smith, Ph.D.
Superintendent of Schools

Monifa B. McKnight, Ed.D.
Deputy Superintendent

Henry R. Johnson, Jr., Ed.D.
Chief of Staff

Derek G, Turner
Chief of Engagement, innovation, and Operations

Janet S. Wilson, Ph.D.
Chief of Teaching, Learning, and Schools

850 Hungerford Drive
Rockville, Maryland 20850
www.montgomeryschoolsmd.org
 

 

Case 8:20-cv-03552-TDC Document 1-1 Filed 12/07/20 Page 42 of 54

Montgomery County Public Schools (MCPS) is
committed to a safe, welcoming school environment
where students are engaged in leaming and are
active participants in the school community because
they feel accapted and valued, To this end, all
students should feel comfortable expressing their
gender identity, including students who identify as
transgender or gender nonconforming. It fs critical
that all MCPS staff members recognize and respect
matters of gender identity; make all reasonable
accommodations tn response to student requests
regarding gender identity; and protect student
privacy and confidentiality. To assist in these efforts,
MCPS has developed the following guidelines for
student gender identity that are aligned with the
Montgomery County Board of Education’s core values,
guidance from the Maryland State Department of
Education’, and the Montgomery County Board of
Education Polley ACA, Vondiscrimination, Equity, and
Cultural Proficiency, which prohibits discrimination, .
stigmatization, and bullying based on gender identity,
as well as sex, gender, gender expression, and sexual
orientation, among other personal characteristics.
These guidelines cannot anticipate avery situation
which might occur. Consequently, the needs of each
student must be assessed on a case-by-case basis.

GOALS
@ Support students so they may participate in school life
consistent with their asserted gender identity;

& Respect the right of students to keep their gender identity or
transgender status private and confidential;

@ Reduce stigmatization and marginalization of transgender and
gender nonconforming students;

= Foster social integration and cultural inclusiveness of
transgender and gender nonconforming students; and

Provide support for MCPS staff members to enable them to
appropriately and consistently address matters of student
gender identity and expression.

 

DEFINITIONS

The definitions provided here are not intended to label students
but rather to assist in understanding transgender and gender
nonconforming students. Students might or might not use these
terms to describe themselves.?4

AGENDER Without a gender (also “nongendered” or
“genderless”).

CISGENGER A person whose gender identity and gender expression
align with the person's sex assigned at birth; a person who fs not
transgender or gender nonconforming.

GENDER EXPRESSION The manner with which a person
represents or expresses gender to others, often through behavior,
clothing, hairstyles, activities, voice, speech and word choices, or
mannerisms.

GENDER FLUID A person whose gender identity or gender
expression is not fixed and shifts over time, depending on the
situation. .

GENDER IDENTITY A person’s deeply held internalized

sense or psychological knowledge of the person's own gender.

One’s gender identity may be the same as or different from the

sex assigned at birth. Most people have a gender identity that
matches their sex assigned at birth. For some, however, their gender
identity is different from their sex assigned at birth. All people
have gender identity, not just persons who are transgender or
gender nonconforming people, For the purposes of this guidance, a
student’s gender identity is that which is consistently asserted at
school,

GENGER NONCONFORMING A term for individuals whose
gender expression differs from conventional or stereotypical
expectations, such as “feminine” boys, “masculine” girls, and those
whose gender expression may be androgynous. This includes people
who identify outside traditional gender categories or identify as
two or more genders. Other terms that can have similar meanings
include “gender diverse” or “gender expansive.”

YNTERSEX A range of conditions associated with the
development of physical sex characteristics that do not fit the
typical definition of male or female.

LG@TQ An acronym for the Lesbian, Gay, Bisexual, Transgender,
Queer, and Questioning community. This acronym often is written as
LGBTO+ in an effort to be more inclusive. It is also stated as LGBTA
to include people who are asexual, or LGBTI, with the I representing
intersex, or LGBTOIA to represent all of the above.

MON-BINARY A person who transcends commonly held concepts
of gender through their own expression and identity (e.g., gender
expansive, gender creative, or gender queer). Some non-binary
people are also transgender.

TRelated Montgomery County Board of Education Policies and MCPS Regulations: ACA, ACE, JHE, JMF-RA, ACA-RA, ACE-RA, COA, COARA
2For more information and lists of additional resources, sea: Maryland State Department of Education, Providing Safe Spaces for Transgender and Gender Non-Conforming Youth:

Guidelines for Gender Identity Non-Diserimination (October 2015), available at

manylandaublicechosls.org/aboul Documents OSESS S880. /Breviaings cfeswaces TrensgendergenderhenConforsingrourthol 2016.pdf.
Terminology used in these guidelines is intended to be as inclusive as possible; however, it is understood that terms and language are evolving and may become outdated quickly.
‘Definitions were informed by the following sources: American Civil Liberties Union: American Psychological Associations Baltimore City Schools: California School Boards

Association: Chicago Public Schools: District of Columbia Public Schools; Gay, Lesbian,

and Straight Education Networks Howard County Public Schools: Human Rights Campaign;

Lambda Legal: Maryland State Department of Education: Maryland Public Secondary Schools Athletic Association; Massachusetts Department of Elementary and Secondary Education;
National Collegiate Athletic Assoclatlon; National School Boards Association; New York City Department of Education; PFLAG; and Trevor Project.

 

 

sayedauced rae tcet Sed EEN CR LUD ODE AE SCENES ODE ORNS EPR ED ESE ECOEOTE GUE ES ENDED ATER CCMEIC AISI AERD SORE EES RE EES Oy EER EDEOS AP EEA BI DT ERO GEE DERE RAD EAD FEES DDERS EASE ETAT CCEEY SEE

GUIDELINES FOR STUDENT GENDER IDENTITY ® 2020=2021 © i
Case 8:20-cv-03552-TDC Document 1-1 Filed 12/07/20 Page 43 of 54

SEX ASSIGNED AT BIRTH The sex designation recorded on an
infant's birth certificate, should such a record be provided at birth.

SEXUAL ORIENTATION Describes a person’s emotional,
romantic, or sexual attraction to other people. Some examples of
sexual orlentation are gay, lesbian, bisexual, asexual or pansexual.

FRANSGENGER An adjective describing a person whose gender
identity or expression is different from that traditionally associated
with the person's sex assigned at birth. Other terms that can have
similar meanings are “transsexual” and “trans.”

TRANSITION The process by which a person decides to live as
the gender with which the person identifies, rather than the gender
assigned at birth. In order to openly express their gender identity to
other people, transgender people may take a variety of steps (e.g.,
using a nickname or legally changing their names and/or their sex
designation on legal documents; choosing clothes and hairstyles that
teflect their gender identity; and generally living, and presenting
themselves to others consistently with thelr gender identity). Some,
but not all, transgender people take hormones or undergo surgical
procedures to change their bodies to align with their gender identity.
Although transitioning includes the public representation on one’s
gender expression, transitioning is a personal process and individuals
transitioning have the right to privacy.

X MARKER Gender marker option for a person who does not
identity with the binary categories of “M” for male or “F”

PROACTIVELY WORKING WITH
TRANSGENDER AND GENDER
HONCONFORMING STUDENTS

GENDER SUPPORT PLAN

The principal (or designee), in collaboration with the student and the
student's family (if the family is supportive of the student), should
develop a plan to ensure that the student has equal access and equal
opportunity to participate in all programs and activities at school and
is otherwise protected from gender-based discrimination at school,
The principal, designee, or school-based mental health professional
(e.g., school psychologist or school counselor) should use MCPS Form
560-80, Intake Fonn: Supporting Students, Gander ieencity to support
this process and assist the student in particlpating in school. The
completed form must be maintained in a secure location and may not
be placed in the student’s cumulative or confidential files. While the
plan should be consistently implemented by all school staff, the form
itself is not intended to be used or accessed by other school staff
members,

{Each student’s needs should be evaluated on a case-by-case
basis, and all plans should be evaluated on an ongoing basis
and revised as needed. As a part of the plan, schools should
identify staff member(s) who will be the key contact(s)
for the student. The plan should delineate how support
will be provided and how and to whom information will be
disseminated. In addition, each plan should address identified
name; pronouns; athletics; extracurricular activities; locker
rooms; bathrooms; safe spaces, safe zones, and other safety
supports; and formal events such as graduation.

COMMUNICATION WITH FAMILIES

Prior to contacting a student's parent/guardian, the principal or
identified staff member should speak with the student to ascertain the
level of support the student either recatves oy anticipates receiving
from home. In some cases, transgender and gender nonconforming
students may not openly express their gender identity at home because
of safety concerns or lack of acceptance. Matters of gender identity
can be complex and may involve familial conflict. If this is the case,
and support is required, the Office of School Support and Improvement
or the Office of Student and Family Support and Engagement (OSFSE)
should be contacted. In such cases, staff will support the development
of a student-led plan that works toward inclusion of the family, if
possible, taking safety concerns into consideration, as well as student
privacy, and recognizing that providing support for a student is critical,
even when the family is nonsupportive.

PRIVACY AND DISCLOSURE QF
F

Mm FORMATION

% All students have a right to privacy. This includes the
right to keep private one’s transgender status or gender
nonconforming presentation at school,

&@ Information about a student’s transgender status, legal name,
or sex assigned at birth may constitute confidential medical
information. Disclosing this information to other students,
their parents/guardians, or third parties may violate privacy
laws, such as the federal Family Educational Rights and Privacy
Act (FERPA).

= Schools will ensure that all medical information, including
that relating to transgender students, is kept confidential in
accordance with applicable state, local, and federal privacy
laws.

@ Please note that medical diagnosis, treatment, and/or other
documentation are not required for a school to accommodate
requests regarding gender presentation, identity, and
diversity.

Transgender and gender nonconforming students have the
right to discuss and demonstrate their gender identity and
expression openly and decide when, with whom, and how
much to share private information. The fact that students
choose to disclose their status to staff members or other
students does not authorize school staff members to disclose
a student's status to others, including parents/guardians and
other school staff members, unless legally required to do
so or unless students have authorized such disclosure, It is
inappropriate to ask transgender or gender nonconforming
students more questions than are necassary to support them
at school,

NAMES/ PRONOUNS

& All students have the right to be referred to by their identified
name and/or pronoun. School staff members should address
students by the name and pronoun corresponding to the
gender identity that is consistently asserted at school,
Students are not required to obtain a court-ordered name
 

 

 

Case 8:20-cv-03552-TDC Document 1-1

and/or sex designation change or to change their student
records as a prerequisite to being addressed by the name and
pronoun that corresponds to their identified name. To the
extent possible, and consistent with these guidelines, school
personnel. will make efforts to maintain the confidentiality of
the student’s transgender status.

STAFF COMMUNICATION |

Whenever schools are not legally required to use a student's legal
name or sex assigned at birth on school records and other documents,
the school should use the name and gender {dentified by the student
on documents such as classroom rosters, identification badges,
announcements, certificates, newspapers, newsletters, and yearbooks.
To avoid harmful misgendering or misnaming, schools should be
especially mindful that all information shared with substitute
teachers should be in alignment with the student’s identified name
and gender.

# Schools should seek to minimize the use of permission slips
and other school-specific forms that require disclosure of a
student’s gender or use gendered terminology such as boys/
girls (instead of students) or mother/father (instead of
parent/quardian).

® Unless the student or parent/guardian has specified
otherwise, when contacting the parent/guardian of a
transgender student, MCPS school staff members should use
the student's legal name and pronoun that correspond to the
student's sex assigned at birth.

@ Asking about a person’s pronouns makes spaces more inclusive
and welcoming of transgender, gender nonconforming, and
non-binary people.

OFFICIAL SCHOOL RECORDS

Schools are required to maintain a permanent student record for each
student, which includes the legal name and gender of the student.
In situations where schools are required to use the legal name and
gender from a student’s permanent record, such as for standardized
tests or reports to the Maryland State Department of Education
(MSDE), school staff members and administrators shall adopt —
practices to avoid the inadvertent disclosure of the student's legal
name and gender when it differs from the student's identified name
and gender,

& In accordance with quidance from the Maryland State
Department of Education, a student’s records may identify the
student as male, female, or gender X.

A student’s permanent record will be changed to reflect a
change in the student's legal name or gender upon receipt of
documentation that such legal name and/or gender have been
changed. Any of the following documents fs evidence of a
legal name and/or gender change:

a Court order;

eB New birth certificate;

® State- or federal-issue identification; or

® Documentation from a licensed healthcare practitioner.

weer een oman pee nmy Aes TENE CEUY PEER EEE DORMS ECAD SOA EET EMEA GA ORES AED CRS REALS R GADENERLOT ERAS OMA ELPANS DEH GETINDE SOSA GLA EER ES REED

Filed 12/07/20 Page-44 of 54

@ Ifa student and/or the student's parent/guardian requests
a change to the student’s permanent record, absent such
documentation, the school should contact OSFSE.

@ The school must protect the student's previous identity
once a change to a student's legal name and/or gender has
occurred. Please refer to the Student Record Keeper Manual,
Office of Shared Accountability (OSA), or OSFSE for additional
information. =

® When a name and/or gender change has been made to official
school records, the school must notify OSA so that appropriate
notice to MSDE can be made.

@ When a name and/or gender change has been made to official
school records, school administrators should advise families
that-they must provide updated copies of any records provided
to the school that were generated by external sources (e.g.,
immunization records, doctor's orders, or other records from
medical providers).

& Similarly, a former student’s permanent record should be
changed to reflect a change in the former student's legal
name or gender, upon receipt of documentation that such
legal name and/or gender have been changed pursuant
to a court order, new birth certificate, state- or federal-
issue identification, or with documentation from a licensed
healthcare practitioner. These changes are processed by
Central Records.

DRESS CODE

& Transgender and gender nonconforming students have the
right to dress in a manner consistent with their. gender
identity or gender expression, so long as it complies with
the MCPS dress code. School staff members shall not enforce
a school's dress code more strictly for transgender or gender
nonconforming students than for other students.

B Schools should consider gender-neutral dress codes for class
or yearbook photos, honor society ceremonies, graduation
ceremonies, or dances. In addition, in circumstances where
gendered clothing is worn (e.g., in shows and performances),
students should be allowed to wear the garments associated
with thefr gender identity.

GENDER-BASED ACTIVITIES
@ Schools should evaluate all gender-based policies, rules,
and practices, and maintain only those that have a clear
and sound pedagogical purpose. For example, ff music and
performance groups arrange students into sections, they
should seek to group them by voice type/qualities, rather
than by gender.

& Whenever students are separated by gender in school
activities or are subject to an otherwise lawful gender-specific
rule, policy, or practice, students must be permitted to
participate consistent with their gender identity.

WeTePPrrerrevrrrrererrarrrrrreerratrittterrr ri ertistrrititel entero ee)
Case 8:20-cv-03552-TDC Document 1-1 Filed 12/07/20 Page 45 of 54

GEN DER-SEPARATED AREAS
& Where facilities are designated by gender, students must be
provided access to gender-specific facilities (e.g., bathrooms,
locker-rooms, and changing rooms) in alignment with their
consistently asserted gender identity.

& Any student who is uncomfortable using a shared facility
because of safety, privacy, or any other reason, should,
upon request, be provided with a safe and nonstigmatizing
alternative arrangement such as a single bathroom or, with
respect to locker rooms, a privacy partition or curtain in
changing areas, use of a nearby private restroom or office, or
a separate changing schedule. The student should be provided
access in a manner that safequards confidentiality.

3 Students who are entitled to use a facility consistent with
their gender identity cannot be required to use an alternative
arrangement. Altemative arrangements should be used only
at the request of a student and in a manner that keeps the
student's transgender status confidential.

@ Some students may feel uncomfortable with a transgender
student using the same sex-specific facility. This discomfort
is not a reason to deny access to the transgender student,
School administrators and counseling staff members should
work with students to address their discomfort to foster
understanding of gender identity and to create a school
culture that respects and values all students.

NEW CONSTRUCTION / RENOVATION
& Tf existing facilities do not meet the requirements of
school administration to provide a gender-neutral facility
for students, schools should work with the Department of
Facilities Management to develop facility plans that could
include renovation of existing facilities.

@ Bearing in mind student safety considerations, the Department
of Facilities Management should work to design gender-neutral
bathroom facilities that are for student/public use.

A To tha extent feasible, MCPS should build at least one gender-
neutral restroom on each floor and in high-traffic areas.

@ To the extent feasible, MCPS should incorporate at least
one gender-neutral changing facility into the design of new
schools and school renovations, allowing for safety and
confidentiality considerations in the design and location of
the gender-neutral facility.

PHYSICAL EDUCATION CLASSES AND
INTRAMURAL SPORTS
& Whenever the school provides gender-segregated physical
education classes and intermural sports, students must be
allowed to participate in a manner consistent with their
gender identity.

Renae ree mrane es,

INTERSCHOLASTIC ATHLETICS
@ Transgender and gender nonconforming student participation
in interscholastic athletics is determined in accordance
with Maryland Public Secondary Schools Athletic Association
(MPSSAA) policies and guidelines (available online at wen:
mossaa ong ossatey L/6HPSSAA Transgender, Guidance _
ravised_&. lé.pd/).

@ Per MPSSAA guidance and to ensure competitive fairness,
the integrity of women’s sports, and equal opportunities to
participate without discrimination, transgender and gender
nonconforming students in MCPS shall be permitted to
participate on the interscholastic athletics team of:

@ the student’s sex assigned at birth; or
& the gender to which the student has transitioned; or
® the student's asserted gender identity.

& Schools should refer any appeals regarding eligibility to
participate in Interscholastic athletics to the MCPS Athletics
Unit.

®@ Competition at other schools: Accommodations provided at
the home school should be made available at other facilities
with the consent of the student and as part of the student's
plan. The coach or home school should notify the school to
be visited about any necessary accommodations, keeping the
identity of the student confidential.

CLUBS
& Many MCPS middle and high schools have student-led clubs
that connect and support the interests of LGBTQ+ and gender
nonconforming students, such as Gender and Sexuality
Alliance (GSA) clubs, These clubs should run like any other
club with clearly defined purposes.

ATION/OVERNIGHT

Students must be allowed ta participate consistent with their
asserted gender identity.

@ Sleeping arrangements should be discussed with the student
and family (if the family is supportive of the student). Upon
request, the student should be provided with a safe and
non-stigmatizing alternative arrangement, such as a private
sleeping area, ff practicable,

® Schools should try to accommodate any student who may desire
greater privacy, if practicable, without isolating other students.

@ A student's transgender status is confidential information and
school staff members may not disclose or require disclosure
of a student’s transgender status to other students or their
parents/quardians, as it relates to a field trip, without the
consent of the student and/or the student’s parent/quardian.

Z : 5o30 30RL - me 5 i 5 z i i oS oS q 7 7 3 ; ‘ . e : i 5 : e : ; ; i ory veea raises Rn eee net edca tone dat eces MADEN ASME COHEN OdOAT EN ASA BHLL COCOA CU MMOARTEL ENO HEAR eERR ee
 

 

 

seeeegues

eee a nce ueeagunbe ee Rah ENON EEE S EASA AGES CED PETER PRE UE CURRR EG PEEOS EERE ORY EES ENOTES RETA LEEUS ADM ACE CENA LEER IA TERS

Case 8:20-cv-03552-TDC Document 1-1 Filed 12/07/20 Page 46 of 54

BULLYING, HARASSMENT, OR
INTIMIDATION AND THREAT ASSESSMENT

LGBTO+ students have a higher incidence of being bullied and
harassed, as well as a higher rate of suicide contemplation,
and are more than five times as likely as non-LGBTQ+ students
to attempt suicide,

Board Policy JHF, Bullying, harassment, or Intimidation, sets
forth the Board’s commitment to an environment that is free
of bullying, harassment, or intimidation so that schools are

a safe place in which to learn; and MCPS Regulation JHF-

RA, Student Bullying, Harassment, or Intimidation, provides
procedures that address the prohibition of bullying in schools.
These are available on the MCPS website at fifes://winn
monigomeryschoolsmd. org/departments/policy,ndi/hf pdf and
hitns://ww, monigomeryschooistad. org/departments’ policy’
paj/ihyra.pdf.

Board Policy COA, Student Well-being and School Safety,
establishes and maintains a behavior threat assessment
process, based on an appraisal of behaviors, and provides
appropriate preventive or corrective measures to maintain
safe and secure school environments and workplaces, All
children deserve a safe and nurturing school environment
that supports their physical, social, and psychological well-
being. In alignment with Board Policy ACA, Noxdiscrimination,
Equity, and Cultural Proficiency, school safety measures
should not reinforce biases against, or rely on the profiling
of, students based on their actual or perceived personal
characteristics. MCPS Regulation COA-RA, Sefavior Threat
Assessment, requires that staff responsible for implementing
behavior threat assessment procedures at the school level

are trained to understand implicit bias, promote diversity
awareness, and consider the risk of self-harm or the presence
of suicidal ideation. Board of Education Policy COA, Student
Well-being and School Safety, and MCPS Regulation COA-RA,
Behavior Threat Assessment, ate available on the MCPS web at
www. montgomeryschoolsmd.org/departments/policy/pdj/coa.
pdf and www, montgomeryschoolsmd,org/departments/policy/
pdf/coara.pdf

Bullying and harassment include conduct that is directed at

a student based on a student's actual or perceived gender
identity or expression, and includes conduct that targets a
studant because of a characteristic of a friend, family member,
or other person or group with whom a student associates.

Complaints alleging discrimination or harassment directed

at a student based on a student’s actual or perceived gender
identity or expression should be handled in the same manner
as other discrimination or harassment complaints. Schools
should be vigilant about bullying and harassment and address
it promptly.

School staff members should take all reasonable steps

to ensure safety and access for transgender and gender
nonconforming students at their school and support students’
rights to assert their gender identity and expression.

Students shall not be disciplined based on their actual or
perceived gender identity or expression.

 

Pum en as GRAMPAMESE EC DEO SUNS EE ER CAEC EER AUS I CLEEECRT LATA CE ASTCTACAUE NCE

@ Schools are encouraged to have age-appropriate student

organizations develop and lead programs to address issues of
bullying pravention for all students, with emphasis on LGBTQ+
students,

SAFE SPACES

@ Hallway or “Flash” Pass: If needed, schools will allow

a transgender or gender nonconforming student to go to

a safe space (¢.g., main office, counselor's office) at any
time the student encounters a situation that feels unsafe or
uncomfortable.

Safe Zones: Schools will designate certain teachers’
classrooms, specific offices, or a location in a school that is
deemed a safe zone where any student, for whatever reason,
may go to be free from judgment and to feel comfortable
and safe, Schools also should ensure that staff members

__who have safe zone stickers on their doors have received

appropriate training regarding providing inclusive, affirming
environments.

START SUPPORT

Board of Education Policy ACA, Nondiscrimination, Equity,

and Cultural Proficiency protects alt MCPS employees from any
form of discrimination, including actions that are motivated
by an invidious intent to target individuals based on their
actual or perceived personal characteristics as well as acts of
hate, violence, insensitivity, disrespect, or retaliation—such
as verbal abuse, harassment, bullying, slurs, threats, physical
violence, vandalism, or destruction of property—that impede
or affect the learning or work environment, and encompassing
racism, sexism, issues of gender identity, and other forms

of institutional prejudice in all their manifestations. Staff
seeking guidance and supports involving issues of gender
identity are encouraged to contact the coordinator in the
Office of Employee Engagement and Labor Relations (OEELR)
at 240-740-2888.

CONTACTS
For more information please contact the MCPS OSFSE at 240-

314-4824, or the MCPS Office of the Chief of Staff, Student
Welfare and Compliance, at 240-740-3215.

 

 
Case 8:20-cv-03552-TDC Document 1-1 Filed 12/07/20 Page 47 of 54

 

MCPS NONDISCRIMINATION STATEMENT

Montgomery County Publi¢ Schools (MCPS) prohibits illegal discrimination based on race, ethnicity, color, ancestry, national
origin, religion, immigration: status, sex, gender, gender identity, gender expression, sexual orientation, family/parental
status, marital status, age, phystcal or mental disability, poverty and socloeconomic status, lanquaga, or other legally or
~ constitutlonally protected attributes or affiliations. Discrimination underminas our communitys long-standing efforts to create,”
foster, and promote equity, inclusion, and acceptance for all. Some examples of discrimination include acts:of tate, Violence,
insensitivity, harassment, bullying; disrespect, or retaliation. For more information, please review Montgomery County Board
of Education Policy ACA, Nondiscrimination, Equity, and Cultural Proficiency. This Policy affirms the Board’s belief that each’
and every student matters, and in partteular, that educational outcomes should never be pradictabla by any individual's actual
or perceived parsonal characteristics. The Policy also recognizes that equity requiras proactive steps to identify and. yedvess
implicit biases, practices that have an unjustified disparate impact, and structural and institutional barriers that impede
_ equality of scticational or employment opportunities, : :

 

 

 

 

 

For inqittrias or complaints about diseriinination agatnst | For inquiries or coniplalnts about iserinsination ieaaalost
MCPS staff * MEPS studenta* 0. =. :
Office of Employee Engagement.and Labor Relations Office of the Chief of Staff
Department of Compliance and Investigations Student Welfare and Compliance...
850. Hungerford: Drive, Room.55; Rockville, MD 20850 850 Hungerford Drive, Room 162, Rockville, MD 20850
240-740-2888. 240-740-3215 .
OFELR-Employeatngagement@mepsmnd .Org COS-StudentWelfare@mepsmd.org

For ingutrtes or complaints about sex diserimination under Title mM, including sexital harassment, agsinst atudents or staff”

A Tithe IX Coordinator

Office of the Chief of Staff

Student Welfare and Compliance

850 Hungerford Drive; Room 162, Rackville, MD 20850

240-740-3215 :

COS-TitleIX@mepsmd.org. _

“Inquiries; coniplaints, or requests for accommodations for students. with disabilities also. maybe directed to.the supervisor .
of the Office of Special Education, Resolution and Compliance Unit, at 240-740-3230. Inquiries regarding accommodations

or modifications for staff may be. directed to the Office of Empleyee Engagement and Labor Relations, Department of
Compliance and Investigations, at 240-740-2888. In addition, discrimination complainis may be filed with other agencies,
such ast the U.S. Equal Emplayment Opportunity Commission, Baltimore Field Office, Qty:Crescent Bldg.,:40 §. Howard Siveet,
Third Floor, Baltimore, MD 21201, 4-800-669-4000, 1-800-669-6820. (TTY); or U.S, Denartment.of Education, Office-for Cull
Rights, lyndon Baines Johnson: Dept.-of Education Bldg., 400 Maryland Avenue, SW, Washington, DC 20202-1100, 1-800-421-
3481, 1-800-877-8339 (TDD), OCR@ed.gov, or www2.ed.gov/about/affices/list/ocr/complaintintra, html, _

 

 

 

This document is available, upon request, in languages other than: English and in an alternate format-under the Americans
with Disabilities Act, by.contacting the. MCPS Office of Communications at 240-740-2837, 1-800-725-2258 (Maryland Ralay),

~ or PIO@mepsmd.ory. Individuats who need sign language interpretation or cued speech transliteration may contact tha MCPS
Office of Interpreting Services at 240-740-1800, 301-637-2958 (VP) or NcPsinterpretingServies@mepsmd. ong. Mees also
provides equal access to the Boy/Girl Scouts and other designated veuth groups,

 

Maryland's Largest Sohool District

MONTGOMERY COUNTY PUBLIC SCHOOLS

Published by the Department of Materials Management for the
Office of Student and Family Support and Engagement

1237.20ct © Editorial, Graphics & Publishing Services ® 7/20 <i>

 
 

 

"20-cv- . _ . HIBIT 2
Marianas Largest Seeatene cv-03552-TDC Document 1-1 Filed 12/07/20 Page ax He Form 560-80

plete oceuanncennauserovareraetensecenersencs june 2020

MONTGOMERY COUNTY PUBLIC SCHOOLS Page 1 of 2

 

Intake Form: Supporting Student Gender Identity |
Office of Student and Family Support and Engagement
MONTGOMERY COUNTY PUBLIC SCHOOLS

Rockville, Maryland 20850
See MCPS Guidelines for Student Gender Identity

 

 

Instructions: The school administrator, counselor, or psychologist should complete this form with the student. Parents/guardians
may be involved if the student states that they are aware of and supportive of the student’s gender identity. This form should be
kept in a secure, confidential location. See distribution information on Page 2. This form is not to be kept in the student's
cumulative or confidential folders. All plans should be evaluated on an ongoing basis and revised as needed.

STUDENT INFORMATION

     
   

Student Name in MCPS Student Information System (Last, First, MI):

 

 

School_-- Choose One -- ea Grade __
What is your identified name?* MCPS ID #

 

 

What is your identified gender?" O Male @ Female Q X (unspecified/non-binary) [1 Other

What pronouns do you use to identify yourself in school?

 

 

SUPPORT /SAFETY FOR STUDENT

is parent/guardian aware of your gender identity? O Yes © No. =
Support Level: (None) 1 O92 03 04 05 O6 7 ‘8 9 @ 10 (High)

if support level is low, what considerations must be accounted for in implementing this plan?

    

PRIVACY, Pails) Pi Nene AND DISCLOSURE
Plan for bathroom/locker use:

Plan for sports/extracurricular activities:

Other issues to be considered/addressed:

Who will be the student's “go to adult” on campus?

 

 

 

* Consistent with MCPS Guidelines for Student Gender Identity, the school administrator/counselor/psychologist can request that the school record
keeper add the identified name in the MCPS Student Information System.

** Student’s indication of Identified gender on this form is for confidential notification to the school ONLY, if the student requests that thelr gender be
changed on MCPS official records, the school must follow the procedures outlined in the MCPS Student Record Keeper Manual.
Case 8:20-cv-03552-TDC Document 1-1 Filed 12/07/20 Page 49 of 54
MCPS Form 560-80
Page 2 of 2

PRIVACY, CONFIDENTIALITY, AND DISCLOSURE (continued)
if this person [s not available, what should student do?

What, if any, will be the process for perlodically checking in with the student and/or family?

What are expectations In the event the student is feeling unsafe and how will the student signal thelr need for help?

OTHER SCHOOL ACTIVITIES

Are there lessons, units, content or other school activities during the school year to consider (health curriculum, swim unit, social
justice units, name projects, dance instruction, Pride events, school dances, promotion/graduation ceremonies, etc.)?

COMMUNICATION PLAN
Identify staff to whom this Information may be disclosed:

How public or private will Information about this student's gender be?

SUPPORT PLAN REVIEW AND REVISION
How will this plan be monitored over time?

 

Form completed by (print name) Date / /

 

 

 

Distribution: Copy 1/School Confidential folder (in principal’s office)
Copy 2/Student Welfare and Compilance Unit, via scan to COS-StudentWelfare@mepsmd.org,
or via pony to CESC, Room 162, in a envelope marked confidential
 

20 Page 50 of 54
t1-1 Filed 12/07/
. - 52-TDC Documen
Case 8:20-cv-035 .

'N THE CIRCUIT COURT For Montgomery County
CIVIL . NON-DOMESTIC CASE INFORMATION REPORT
DIRECTIONS
Plaintiff: This Information Report must be Completed and attached to the complaint filed with the
Clerk of Court unless your case ig exempted from the requirement by the Chief Judge of the Court of
Appeals pursuant to Rule 2-111 (a), .

 

 

 

 

 

 

fi ORMATION RE ORT CANNOT BE ACCEPTED SA PLEADING
FORM FILED BY: IPLAINT TFF OIDEFEND CASE NUMB 4 -
. Ort
CASE Name, John and Jane Parent #, et al. . vs, Montgomery Caty Bd OF Bali et al.
Pp ARTY'S NAME: Anonymous / Confidential _. PHONE; Anta Confid.

iP ARTY'S ADDRES §: AnONyYMOots 0 onda
PARTY'S E-MAIL; ANORYMOUS7 Commaenttal—~ —
If represented by an attorney; . Po .
PD ARTY'S ATTORNEY'S N AME: David A, Bruce PHO I. 301-704.29 1 8
PARTY'S ATTORNEY'S ADDREss:205 Vieiling Drive: Silver Spring, MD 20904
ARTY'S ATTORNEY'S E-MAIL; ORC 76@ginaGom

RY DEMAND? Oyeg RINo

RELATED CAgp PENDING? Oes No yf yes, Case #(s), known
OF TRIAL?;

ANTICIPATED LENGTH ome Ours days

PLEADING TYPE
New Case: BOriginal Ol Administrative Appeal & Appeal
Existing Case: Opost.y Udgment ClAmendment
ing in an existin £48¢. slip Case Category/ Subcategor Section - go to Relief section.
IF NEW CASE: CASE CATEGORY/SUBCATEGORY (Check one box.)

 

 

 

 

 

ORTS Government PUBLIC LAW O Constructive T t
Asbestos Insurance 2 Atto o
+ pegs mey Grievance Contempt
igaenlt and Baticry pe ptsuran Liability [Bond Forfeiture Remission FVS° osition Notice
Business and Cominercial on EC P
PROPERTY EF Civil Rights EV Dist Ct Mtn A
‘onspirac . ppeal
Conversion CU) Adverse Possession a County/Mnepl Code/Ord Cl Financial
Defamation fy Breach of Lease a Bletion a Fy Grand Jury/Petit Jury
: ‘ .o nent Dom Ondemn, Scellaneous
pilse Arrest/Imp "sonment A Pisttess/Distrain O Environment Perpetuate Testimony/Evidence
ClLead Paint - pop of Forcitt © Bntry/Detainer G) Etor Coram Nobis EI Prod. of Documents Reg,
Youngest Plt: Foreclosure ~ O Habeas Corpus Receivership
Loss of Consortium Cj Commercial cI Mandamus sentence Transfer
icious Prosecution O Residential O Prisoner Rights Speci Adm. “Atty
Malpractice-Medical EI Cutrency or Vehicle Public Info. Act Records Subpoena Issue/Quiash
QO Malpractice-Professional EI Deed of Truat oO witantine/Isolation Ff Teast Established
Gi Misrepresentation Land Installments ClWrit of Certiorari Trustee Substitution/Removal
4 Motor Tort a Monon ° EMPLOYMENT O Witness Appearance-Compel
egligence 1"
a Nala i Right oft Redemption GDA y Bree Onan
emises Lighj ity fatement Condo Onspirac
duct Liabilit OForfeiture of Property / SIERO EQUITY
Sheet Performance Personal tem)! sas ry pectactary at
oxic Tort _ | Fraudulent Conveyance [J FMLA Oo Equitable lie
Wiper’ Death 4 ppndlord-Tenant ‘Ol Workers Compensation a Injunctive Relief
CONTRACT Ei Mechanie’s Lien yn tongfil Termination ore
Ownershi INDEPENDENT oS
Ba pibestos Pari tion/ale inLien PR OCEEDINGS ry Ascounting
A Rusi hess ae fpommercial O Rulet Title Assumption of Jurisdiction im | Grantor in Possession
, 8 Return of Seized Pro erty) Authorized Sale ©) Maryland Insuranes Administration
(Cont'd) perty
O construction Right of Redemption Attomey Appointment Fj Miscellaneous
O Debt 0 Tenant Holding Over O Body Attachment Issuance (9 Specific Transaction
oO Fraud GO Commission Issuance oO Structured Settlements

CC-DCM.-002 (Rey. 04/2017) Page 1 of 3
Beet

Case 8:20-cv-03552-TDC Document 1-1 Filed 12/07/20 Page 51 of 54
Case 8:20-cv-03552-TDC Document 1-1 Filed 12/07/20 Page 52 of 54

Montgomery Count
IN THE CIRCUIT COURT For Montgomery Yay Caie

CIVIL - NON-DOMESTIC CASE INFORMATION REPORT
DIRECTIONS
Plaintiff: This Information Report must be completed and attached to the complaint filed with the
Clerk of Court unless your case is exempted from the requirement by the Chief Judge of the Court of
Appeals pursuant to Rule 2-111(a). .
Defendant: You must file an Information Report as required by Rule 2-323¢h).

THIS INFORMATION REPORT CANNOT BE ACCEPTED AS A PLEADING

FORM FILED BY: PLAINTIFF CIDEFENDANT CASE NUMBER,

 

 

 

 

 

 

 

 

 

 

 

, . G thse)

ASE NAME: 208 and Jane Parent et al. ys, Montgomery Caty Bd oral, et al.
PARTY'S NAME: Anonymous / Confidential PHONE: ‘Anon./Confid.

ARTY'S ADDRESS; “#onymous 7 Conlidential

ARTY'S E-MAIL; Anonyinious PContidential
If represented by an attorney: . a 7

ARTY'S ATTORNEY'S NAMB: D&ViG A: Bruce ems PHONE: 2248

ARTY'S ATTORNEY'S ADDRESS:~~> Vieng Drive; Silver Spring, MD 20904

ARTY'S ATTORNEY'S E-MAIL: dabrice 76@ gmail.com

 

JURY DEMAND? (yes &No
LATED CASE PENDING? ClYes B§No If yes, Case ip): if known:

 

 

 

 

 

 

ANTICIPATED LENGTH OF TRIAL?: hours ____days
ee ~___ PLEADING TYPE
INew Case: Original CO Administrative Appeal I Appeal

 

Existing Case: OPost-Judgment CO Amendment
ing in an existing case, skip Case Category/ Subcategory section - go to Relief section,

IF NEW CASE: CASE CATEGORY/SUBCATEGORY (Check one box.)

    

 
  

 

 

EY Asbes tos a Government : EVBLIC LAW (4 Conswuctive Trust
8 sats Attorney Grievance Contempt
o Assault an nd B attery tcl Product Liability {Bond Forfeiture Remission EJ Deposition Notice
FI Conspiracy PROPERTY 2) civil Rights J Dist Ct Mtn Appeal
Fl Conversion CJ Adverse Possession Ci County/Mncpl Code/Ord (8 Financial
C9) Defamation Breach of Lease €] Election Law - (i Grand Jury/Petit Jury
False Arrest/Imprisonment Detinue CEminent Domain/Condemn. ( Miscellaneous
(I Fraud Distress/Dis train a Environment EJ Perpetuate Testimony/Evidence
a Lead Paint BOB of Forcible Entry /Detainer 5 Habeas Cor Nobis {i ee eke Reg.
oun, 1 eee :
[Loss ef Consortium C} Commercial Mandamus Sentence Transfer
© Malicious Prosecution 5 Residential (1 Prisoner Rights . Set Aside Deed At
CJ Malpractice-Medical (J Currency or Vehicle CI Public Info. Act Records Shbpoena Tssve/Qulash
CG) Malpractice-Professional [Deed of Trust £1 Quarantine/Isolation Trust Established
(J Misrepresentation CiLand Installments ©) Writ of Certiorari Trustee Substitution/Removal
im] Motor Tort A Hien gage EMPLOYMENT (J Witness Appearance-Compel
epligence tr
A Nelschoe Rightof Redemption ADA EiPeace Order
Premises Liability CI Statement Condo Cl Conspiracy EQUITY
Product Liability (Forfeiture of Property / C1 BEO/HR AD
Specific Performance Personal Item CRLSA eclaratory Judgment
oxic Tort Fraudulent Conveyance FIFMLA EB Bquitable Relie:
Wrongful Death Gi Landlord-Tenant ‘CG Workers' Compensation ~ Injunetive Relief
5 Me hon sete Ls © Wrongful Termination — eins
genpact Seam es—gypapennenT THER
8 .
{Breach yeoman sae inLiex © PROCEEDINGS Fl Picdty seit
usiness and Commercial het Title (9 Assumption of Jurisdiction & Grantor in Possession
5 Cealtied ulge = Kent Escrow, d Prop erty Authorize Sale a Maryland Insurance Administration
o i Right of Redemption ttomey Appointment Miscellaneous
oO been 0 Tent Holding Over CIBody Attachment Issuance £3 Specific Transaction
(Ci Braud FI Commission Issuance (I Structured Settlements

CC-DCM--002 (Rev. 04/2017) Page 1 of 3.
Case 8:20-cv-03552-TDC Document 1-1 Filed 12/07/20 Page 53 of 54

 

 

| IF NEW OR EXISTING CASE: RELIEF (Check All that Apply) |
© Abatement O Harnings Withholding ©) Judgment-Interest C Return of Property

©) Administrative Action Enrollment OJudgment-Summary Sale of Property

© Appointment of Receiver O Expungement O Liability © Specific Performance
Clarbitration Findings of Fact OOral Examination O) Writ-Error Coram Nobis
GiAsset Determination  OForeclosure Corder O Writ-Execution

© Attachment b/f Judgment Injunction ClOwnership of Property SJ writ-Garnish Property
C) Cease & Desist Order OJudgment-Affidavit | (Partition of Property El Writ-Garnish Wages
fl Condemn Bldg Ci Judgment-Attorney Fees peace Order J Writ-Habeas Corpus
a Contempt gy udgment-Confessed a Possession a Wirit- Mandamus
Court Costs/Fees Ojudgment-Consent § OProduction of Records nit-Fossession

[i Damages-Compensatory &Judgment-Declaratory (Quarantine/Isolation Order

Oo Damages-Punitive Cy udgment-Default Reinstatement of Employment

If you indicated Liability above, mark one of the following. This information is not an admission and
may not be used for any purpose other than Track Assignment.

CILiability is conceded. Liability is not conceded, but is not seriously in dispute. FIL iability is seriously in dispute.
MONETARY DAMAGES (Do not include Attorney's Fees, Interest, or Court Costs)

 

@ Under $10,000 £7 $10,000 - $30,000 [ $30,000 - $100,000 C Over $100,000

CMedical Bills$_____ ===» «Ss F Wage Loss $ CO Property Damages $
ALTERNATIVE DISPUTE RESOLUTION INFORMATION

 

 

 

Is this case appropriate for referral to an ADR process under Md, Rule 17-101? (Check all that apply)

 

A. Mediation fiYes &INo C. Settlement Conference Yes I&No
B. Arbitration fives (INo D. Neutral Evaluation ClYes M&No
SPECIAL REQUIREMENTS

 

if a Spoken Language Interpreter is needed, check here and attach form CC-DC-041

©) if you require an accommodation for a disability under the Americans with Disabilities Act, check
here and attach form CC-DC-049

ESTIMATED LENGTH OF TRIAL
With the exception of Baltimore County and Baltimore City, please fill in the estimated LENGTH OF

 

TRIAL. (Case will be tracked accordingly)
©) 1/2 day of trial or less (13 days of trial time
1 day of trial time Ci More than 3 days of trial time
© 2 days of trial time

 

BUSINESS AND TECHNOLOGY CASE MANAGEMENT PROGRAM

For all jurisdictions, if Business and Technology track designation under Md, Rule 16-308 is requested,
attach a duplicate copy of complaint and check one of the tracks below.

 

 Expedited- Trial within 7 months of © Standard - Trial within 18 months of
Defendant's response Defendant's response

EMERGENCY RELIEF REQUESTED

 

 

 

CC-DCM-002 (Rev. 04/2017) Page 2 of 3
Case 8:20-cv-03552-TDC Document 1-1 Filed 12/07/20 Page 54 of 54

 

COMPLEX SCIENCE AND/OR TECHNOLOGICAL CASE
MANAGEMENT PROGRAM (ASTAR)

 

FOR PURPOSES OF POSSIBLE SPECIAL ASSIGNMENT TO ASTAR RESO URCES JUDGES under
Mad. Rule 16-302, attach a duplicate copy ef complaint and check whether assignment to an ASTAR is requested.

CI Expedited - Trial within 7 months of © Standard - Trial within 18 months of
Defendant's response Defendant's response

 

IF YOU ARE FILING YOUR COMPLAINT IN BALTIMORE CITY, OR BALTIMORE COUNTY,
PLEASE FILL OUT THE APPROPRIATE BOX BELOW.

CIRCUIT COURT FOR BALTIMORE CITY (CHECK ONLY ONE)

 

Oo Expedited Trial 60 to 120 days from notice, Non-jury matters.

© civil-short Trial 210 days from first answer.

(J Civil-Standard Trial 360 days from first answer.

[J custom Scheduling order entered by individual judge.

C Asbestos Special scheduling order.

EI Lead Paint Fill in: Birth Date of youngest plaintiff a esmeenneeternee
(J Tax Sale Foreclosures Special scheduling order.

[J Mortgage Foreclosures No scheduling order.

 

CIRCUIT COURT FOR BALTIMORE COUNTY

 

[3 Expedited Attachment Before Judgment, Declaratory Judgment (Simple),
(Trial Date-90 days) | Administrative Appeals, District Court Appeals and Jury Trial Prayers,
Guardianship, Injunction, Mandamus.

Standard Condemnation, Confessed Judgments (Vacated), Contract, Employment
(Trial Date-240 days) Related Cases, Fraud and Misrepresentation, International Tort, Motor Tort,
Other Personal Injury, Workers' Compensation Cases.

(J Extended Standard Asbestos, Lender Liability, Professional Malpractice, Serious Motor Tort or
(Trial Date-345 days) Personal Injury Cases (medical expenses and wage loss of $100,000, expert
and out-of-state witnesses (parties), and trial of five or more days), State
Insolvency.

fo Complex Class Actions, Designated Toxic Tort, Major Construction Contracts, Major
(Trial Date-450 days) Product Liabilities, Other Complex Caseg.

 

 

 

 

October 20, 2020 wy . Whe
rl AA LE

 

 

 

 

Date 7 wr
205 Vierling Drive ee se Pay
Adaress 7
Silver Spring MD =. 20904 Printed Name
City State ~ Zip Code

CC-DCM-002 (Rev, 04/2017) Page 3 of 3
